Exhibit 10.1

 

THE INDEBTEDNESS AND OTHER OBLIGATIONS OF THE BORROWER UNDER OR EVIDENCED HEREBY
WITH RESPECT TO THE ROLL UP LOANS AND THE LIENS AND SECURITY INTERESTS SECURING
THE ROLL UP LOANS ARE SUBORDINATED PURSUANT TO THE TERMS AND CONDITIONS OF THE
NOVELION SUBORDINATION AGREEMENT

 

 

BRIDGE CREDIT AGREEMENT

 

Dated as of November 8, 2018

 

Among

 

AEGERION PHARMACEUTICALS, INC.,
as Borrower,

 

THE LENDERS PARTY HERETO

 

and

 

CANTOR FITZGERALD SECURITIES,
as Administrative Agent

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

Section 1.01

 

Defined Terms

1

Section 1.02

 

Other Interpretive Provisions

23

Section 1.03

 

Accounting Terms

23

Section 1.04

 

References to Agreements, Laws, Etc.

24

Section 1.05

 

Times of Day

24

Section 1.06

 

Timing of Payment or Performance

24

 

 

 

 

ARTICLE II

 

THE COMMITMENTS AND THE LOANS

 

 

 

 

Section 2.01

 

The Commitments and the Loans

24

Section 2.02

 

Prepayments

25

Section 2.03

 

Repayment of Loans

27

Section 2.04

 

Interest

27

Section 2.05

 

Fees

27

Section 2.06

 

Computation of Interest and Fees

28

Section 2.07

 

Evidence of Indebtedness

28

Section 2.08

 

Payments Generally

29

Section 2.09

 

Sharing of Payments

30

Section 2.10

 

Extension Option

30

 

 

 

 

ARTICLE III

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

 

 

 

Section 3.01

 

Taxes

31

Section 3.02

 

Increased Cost and Reduced Return; Capital and Liquidity Requirements

35

Section 3.03

 

Matters Applicable to All Requests for Compensation

36

Section 3.04

 

Mitigation Obligations; Replacement of Lenders under Certain Circumstances

37

Section 3.05

 

Survival

38

 

i

--------------------------------------------------------------------------------



 

ARTICLE IV

 

CONDITIONS PRECEDENT TO LOANS

 

 

 

 

Section 4.01

 

Conditions to Loans

38

 

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 5.01

 

Existence, Qualification and Power; Compliance with Laws

40

Section 5.02

 

Authorization; No Contravention

40

Section 5.03

 

Governmental Authorization; Other Consents

40

Section 5.04

 

Binding Effect

41

Section 5.05

 

No Material Adverse Effect

41

Section 5.06

 

Litigation

41

Section 5.07

 

Ownership of Property; Liens

41

Section 5.08

 

Enforceable Obligations

42

Section 5.09

 

Environmental Compliance

42

Section 5.10

 

Taxes

43

Section 5.11

 

Compliance with ERISA

43

Section 5.12

 

Labor Matters

44

Section 5.13

 

Insurance

44

Section 5.14

 

Subsidiaries; Equity Interests

44

Section 5.15

 

Margin Regulations; Investment Company Act; PATRIOT Act; OFAC and Other
Regulations

44

Section 5.16

 

Disclosure

45

Section 5.17

 

Intellectual Property

46

Section 5.18

 

Initial Budget

46

Section 5.19

 

EEA Financial Institution

46

 

 

 

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

 

 

 

Section 6.01

 

Financial Statements

47

Section 6.02

 

Certificates; Reports; Other Information

48

Section 6.03

 

Notice Requirements; Other Information

49

Section 6.04

 

Environmental Matters

50

Section 6.05

 

Maintenance of Existence

52

Section 6.06

 

Maintenance of Properties

52

Section 6.07

 

Maintenance of Insurance

52

Section 6.08

 

Compliance with Laws

53

Section 6.09

 

Books and Records

53

Section 6.10

 

Inspection Rights; Lender Calls

53

Section 6.11

 

Additional Guarantors

53

 

ii

--------------------------------------------------------------------------------



 

Section 6.12

 

Use of Proceeds

54

Section 6.13

 

Anti-Corruption Laws

54

Section 6.14

 

Taxes

54

Section 6.15

 

End of Fiscal Years; Fiscal Quarters

54

Section 6.16

 

ERISA

54

Section 6.17

 

Further Assurances

55

Section 6.18

 

Business

55

 

 

 

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

 

 

 

Section 7.01

 

Liens

56

Section 7.02

 

Investments

58

Section 7.03

 

Indebtedness

59

Section 7.04

 

Fundamental Changes

60

Section 7.05

 

Dispositions

60

Section 7.06

 

Restricted Payments

62

Section 7.07

 

Change in Nature of Business

62

Section 7.08

 

Transactions with Affiliates

62

Section 7.09

 

Prepayments and Modifications of Certain Agreements

63

Section 7.10

 

Negative Pledge

64

Section 7.11

 

Amendments to Organization Documents

64

Section 7.12

 

Use of Proceeds

64

Section 7.13

 

Accounting Changes

64

Section 7.14

 

OFAC

64

Section 7.15

 

Ownership of Subsidiaries

64

Section 7.16

 

Compliance with Budget

65

Section 7.17

 

Compliance With Certain Laws

65

 

 

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

Section 8.01

 

Events of Default

66

Section 8.02

 

Remedies Upon Event of Default

69

Section 8.03

 

Application of Funds

70

 

 

 

 

ARTICLE IX

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

 

 

 

Section 9.01

 

Appointment and Authorization

71

Section 9.02

 

Delegation of Duties

72

Section 9.03

 

Liability of the Administrative Agent

73

Section 9.04

 

Reliance by the Administrative Agent

73

 

iii

--------------------------------------------------------------------------------



 

Section 9.05

 

Notice of Default

74

Section 9.06

 

Credit Decision; Disclosure of Information by the Administrative Agent

74

Section 9.07

 

Indemnification of the Administrative Agent

75

Section 9.08

 

The Administrative Agent in its Individual Capacity

75

Section 9.09

 

Successor Agents

76

Section 9.10

 

Administrative Agent May File Proofs of Claim

76

Section 9.11

 

Release of Collateral and Guarantee

77

Section 9.12

 

Other Agents; Arrangers and Managers

78

Section 9.13

 

Appointment of Supplemental Administrative Agent

78

 

 

 

 

ARTICLE X

 

MISCELLANEOUS

 

 

 

 

Section 10.01

 

Amendments, Etc.

79

Section 10.02

 

Notices and Other Communications; Facsimile and Electronic Copies

80

Section 10.03

 

No Waiver; Cumulative Remedies

84

Section 10.04

 

Costs and Expenses

85

Section 10.05

 

Indemnification by the Borrower

85

Section 10.06

 

Payments Set Aside

87

Section 10.07

 

Successors and Assigns

87

Section 10.08

 

Confidentiality

91

Section 10.09

 

Setoff

92

Section 10.10

 

Counterparts

92

Section 10.11

 

Integration

92

Section 10.12

 

Survival of Representations and Warranties

93

Section 10.13

 

Severability

93

Section 10.14

 

GOVERNING LAW

93

Section 10.15

 

WAIVER OF RIGHT TO TRIAL BY JURY

94

Section 10.16

 

Binding Effect

94

Section 10.17

 

Lender Action

94

Section 10.18

 

PATRIOT Act

94

Section 10.19

 

No Advisory or Fiduciary Responsibility

94

Section 10.20

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

95

Section 10.21

 

Novelion Subordination Agreement

96

 

iv

--------------------------------------------------------------------------------



 

SCHEDULES

 

Schedule 1

-

Closing Checklist

Schedule 2

-

Subsidiary Guarantors

Schedule 1.01

-

Permitted Licensing Transaction

Schedule 2.01

-

Commitments and Roll Up Loans

Schedule 5.01

-

Existence, Qualification and Power; Compliance with Laws

Schedule 5.02

-

Authorizations; No Contravention

Schedule 5.06

-

Litigation

Schedule 5.07(b)

-

Real Property

Schedule 5.09

-

Environmental Compliance

Schedule 5.10

-

Taxes

Schedule 5.14

-

Subsidiaries and Other Equity Investments

Schedule 5.17

-

Intellectual Property, Licenses

Schedule 5.20

-

Material Contracts

Schedule 6.01(e)

 

Budget Updates

Schedule 7.01(b)

-

Existing Liens

Schedule 7.02(c)

-

Existing Investments

Schedule 7.03(b)

-

Surviving Indebtedness

Schedule 10.02

-

Administrative Agent’s Office, Certain Addresses for Notices

 

v

--------------------------------------------------------------------------------



 

EXHIBITS

 

Exhibit A-1

—

Form of Committed Loan Notice

Exhibit A-2

—

Form of Prepayment Notice

Exhibit B

—

Form of Note

Exhibit C

—

Form of Compliance Certificate

Exhibit D

—

Form of Assignment and Assumption

Exhibit E

—

Form of Guarantee and Collateral Agreement

Exhibit F

—

Form of Officer’s Certificate

Exhibit G

—

Form of Administrative Questionnaire

 

vi

--------------------------------------------------------------------------------



 

BRIDGE CREDIT AGREEMENT

 

This BRIDGE CREDIT AGREEMENT (this “Agreement”) is entered into as of
November 8, 2018 among AEGERION PHARMACEUTICALS, INC., a Delaware corporation
(the “Borrower”), each Lender (as hereinafter defined) from time to time party
hereto and CANTOR FITZGERALD SECURITIES, as administrative agent and collateral
agent for the Lenders (in such capacities, together with any successor
administrative agent and collateral agent, the “Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

1.                                      The Borrower has requested that the
Lenders make available to the Borrower a senior secured term loan facility in an
aggregate amount not to exceed $50,000,000 consisting of new money term loans
advanced on the Closing Date, the proceeds of which the Borrower may use for the
purposes permitted hereunder, and in partial consideration therefor the Borrower
will roll up $22,500,000 of Convertible Notes owed to the Lenders on the Closing
Date as Roll Up Loans hereunder pursuant to the terms hereof.

 

2.                                      The Guarantors (as hereinafter defined)
have agreed to guarantee the obligations of the Borrower hereunder and the
Borrower and the Guarantors have agreed to secure their respective Obligations
by granting to the Administrative Agent, for the benefit of the Secured Parties
(as hereinafter defined), a lien on substantially all of their respective
assets, in accordance with the priorities provided in the Loan Documents (as
hereinafter defined).

 

Subject to and upon the terms and conditions set forth herein, the Lenders are
willing to make available to the Borrower the senior secured term loan facility
provided for herein:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01                             Defined Terms.  As used in this
Agreement, the following terms shall have the meanings set forth below:

 

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

“Administration Fee” has the meaning specified in Section 2.05(c).

 

“Administrative Agent” has the meaning specified in the first paragraph of this
Agreement and shall include any successor administrative agent appointed in
accordance with Section 9.09.

 

1

--------------------------------------------------------------------------------



 

“Administrative Agent’s Office” means, the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit G.

 

“Affiliate” means, in respect of any Person:

 

(a)                                 any Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person; and for
the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” or “under common control with”) means the
power to direct or cause the direction of the management and policies of any
Person, whether through the ownership of voting Equity Interests or by contract
or otherwise;

 

(b)                                 any Person who beneficially owns or holds
10% or more of any class of shares (or, in the case of a Person that is not a
corporation, 10% or more of the partnership or other Equity Interests) of such
Person; or

 

(c)                                  any Person, 10% or more of any class of
shares (or in the case of a Person that is not a corporation, 10% or more of the
partnership or other Equity Interests) of which is beneficially owned or held by
such Person or a Subsidiary of such Person.

 

“Agent Parties” has the meaning specified in Section 10.02(f).

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

“Aggregate Commitments” means the Commitments of all the Lenders.  As of the
Closing Date, the amount of the Aggregate Commitments is $50,000,000.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Anti-Corruption Laws” has the meaning specified in Section 5.15(f).

 

“Anti-Terrorism Law” means any Requirement of Law related to money laundering or
financing terrorism, including the PATRIOT Act, and its implementing
regulations, The Currency and Foreign Transactions Reporting Act (also known as
the Bank Secrecy Act, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s),
1820(b) and 1951-1959), the Trading With the Enemy Act (50 U.S.C. § 1 et seq.,
as amended), Executive Order 13224 (effective September 24, 2001) and the Money
Laundering Control Act of 1986 (18 U.S.C. §§ 1956 and 1957).

 

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for the Loans, as notified to the Administrative Agent
and the Borrower or as otherwise specified in the Assignment and Assumption
pursuant to which such Lender

 

2

--------------------------------------------------------------------------------



 

became a party hereto, any of which offices may, subject to the applicable
provisions of Article III, be changed by such Lender upon 10 days’ prior written
notice to the Administrative Agent and the Borrower; provided that for the
purposes of the definition of “Excluded Taxes” and Section 3.01, any such change
shall be deemed an assignment made pursuant to an Assignment and Assumption.

 

“Applicable Rate” means a percentage per annum equal to (x) with respect to Roll
Up Loans, 2.0% and (y) with respect to New Money Loans, 11.0%.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or Affiliate of an entity
that administers, advises or manages a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

 

“Attorney Costs” means and includes all reasonable and documented fees,
out-of-pocket expenses and actual disbursements of any law firm or other
external legal counsel.

 

“Attributable Indebtedness” means, at any date, (a) in respect of any Capital
Lease Obligation (other than a lease resulting from a Sale Leaseback) of any
Person, the capitalized amount thereof that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP, and (b) in respect
of any Sale Leaseback, the lesser of (i) the present value, discounted in
accordance with GAAP at the interest rate implicit in the related lease, of the
obligations of the lessee for net rental payments over the remaining term of
such lease (including any period for which such lease has been extended or may,
at the option of the lessor be extended) and (ii) the fair market value of the
assets subject to such transaction.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Budget” means the Initial Budget and as the same shall be supplemented pursuant
to Section 6.01(e) with the consent of the Required Lenders not to be
unreasonably withheld.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact

 

3

--------------------------------------------------------------------------------



 

closed in, the State of New York.

 

“Capital Lease” means, with respect to any Person, any leasing or similar
arrangement conveying the right to use any property, whether real or personal
property, or a combination thereof, by that Person as lessee that, in conformity
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of such Person.

 

“Capital Lease Obligation” means, with respect to any Person, all monetary or
financial obligations of such Person and its Subsidiaries under any Capital
Leases, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP and the stated maturity thereof shall
be the date of the last payment of rent or any other amount due under such lease
prior to the first date on which such lease may be terminated by the lessee
without payment of a penalty; provided that any obligations that were not
required to be included on the balance sheet of such Person as capital lease
obligations when incurred but are subsequently re-characterized as capital lease
obligations due to a change in accounting rules after the Closing Date shall for
all purposes hereunder not be treated as a Capital Lease Obligation.

 

“Cash Equivalents” means any of the following:  (a) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that is a
Lender or any other domestic commercial bank having capital and surplus in
excess of $500,000,000 maturing not more than one year after the date of
issuance, (c) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the Government of the United States, (d) securities with maturities
of 365 days or less from the date of acquisition that are issued or fully
guaranteed by any state, district or territory of the United States, by any
political subdivision or taxing authority of any such state, district or
territory or by any foreign government, the securities of which state, district
or territory, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (e) commercial paper maturing not more
than two hundred and seventy (270) days from the date of issue and issued by a
corporation (other than an Affiliate of any Loan Party) organized under the laws
of any state of the United States of America or of the District of Columbia and,
at the time of acquisition thereof, rated A 2 or higher by S&P, P 2 or higher by
Moody’s or F2 or higher by Fitch, (f) money market mutual or similar funds that
invest substantially all of their assets in one or more type of securities
satisfying the requirements of clauses (a) through (e) of this definition,
(g) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions having capital of at least $500,000,000,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a) and (b) of this definition,
(h) agencies (LSE’s), State (municipal bonds), or corporate bonds having a long
term rating of at least A- or A3 from S&P, Moody’s or Fitch, having maturities
of not more than fifteen (15) months from the date of acquisition and (i) money
market funds having a rating of AAAm/Aaa or better from S&P, Moody’s or Fitch.

 

4

--------------------------------------------------------------------------------



 

“Casualty Event” means any casualty, loss, damage, destruction or other similar
loss with respect to real or personal property or improvements.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Certain Proceeds Reinvestment Budget”  means a budget approved by the Required
Lenders detailing the use of up to $12,000,000 of retained sale proceeds with
respect to the Disposition under Section 7.05(i).

 

“Change in Law” means (a) the adoption of any law, treaty, order, policy,
rule or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) the making or issuance of any guideline, request or directive
issued or made after the date hereof by any central bank or other Governmental
Authority (whether or not having the force of law); provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
implementation thereof and (y) all requests, rules, guidelines, requirements or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented; provided that increased costs as a result of a
Change in Law pursuant to clauses (x) and (y) above shall only be reimbursable
by the Borrower to a Lender to the extent such Lender is requiring reimbursement
therefor generally from similarly situated borrowers under comparable credit
facilities.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)                                 any direct or indirect Subsidiary of
Novelion on the Closing Date shall cease to be a Wholly-owned direct or indirect
Subsidiary of Novelion;

 

(b)                                 the Borrower shall cease to be a
Wholly-owned indirect Subsidiary of Novelion;

 

(c)                                  any Person or “group” (within the meaning
of Rules 13d-3 and 13d-5 under the Exchange Act) shall have (x) acquired
beneficial ownership or control of 25% or more on a fully diluted basis of the
voting and/or economic interest in the Equity Interests of Novelion; or
(y) obtained the power (whether or not exercised) to elect a majority of the
members of the board of directors (or similar governing body) of Novelion; or

 

(d)                                 those individuals who are members of the
board of directors (or similar governing body) of Novelion or the Borrower on
the Closing Date (together with any new or replacement directors whose initial
nomination for election was approved by a

 

5

--------------------------------------------------------------------------------



 

majority of the directors who were either directors on the Closing Date or
previously so approved) shall fail to constitute a majority of the board of
directors (or similar governing body of Novelion or the Borrower, as applicable.

 

“Closing Date” means the date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01 and the
Loans are made.

 

“Code” means the U.S.  Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” means a collective reference to all real and personal property
required to be pledged to the Administrative Agent, for the benefit of the
Secured Parties, to secure all or part of the Obligations pursuant to the
Collateral Documents.

 

“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreement, and, to the extent required hereunder or reasonably requested by the
Administrative Agent and the Lenders, any Guarantee and Collateral Agreement
Supplement, any mortgages, any collateral assignments, any security agreements,
pledge agreements or other similar agreements, or any supplements to any of the
foregoing, in each case delivered to the Administrative Agent and the Lenders in
connection with this Agreement or any other Loan Document or any transaction
contemplated hereby or thereby to secure or guarantee the payment of any part of
the Obligations or the performance of any Loan Party’s other duties and
obligations under the Loan Documents.

 

“Commitment” means, as to each Lender, its obligations to make New Money Loans
pursuant to Section 2.01(a) in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 hereto under the
caption “Commitment”.  Commitments will terminate once advanced.

 

“Commitment Fee” has the meaning provided in Section 2.05(a).

 

“Committed Loan Notice” means a notice of borrowing substantially in the form of
Exhibit A-1.

 

“Communications” has the meaning specified in Section 10.02(e).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Convertible Notes” means Indebtedness evidenced by the 2.00% convertible senior
notes due 2019 issued under that certain Indenture dated as of August 15, 2014
between the Borrower and The Bank of New York Mellon Trust Company, N.A., as
trustee thereunder.

 

6

--------------------------------------------------------------------------------



 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, fraudulent transfer,
reorganization, or similar debtor relief Laws of the United States or any
similar foreign, federal or state law for the relief of debtors from time to
time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to the Applicable Rate plus 2.0% per
annum.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any asset or property by a Loan Party or any of its Subsidiaries
(including any Sale Leaseback and any sale of Equity Interests, but excluding
any issuance by a Loan Party of its own Equity Interests); provided that none of
the foregoing shall be considered a “Disposition” for purpose of Section 7.05 if
and only if the aggregate value of the assets or property that are the subject
of such transaction is less than $100,000 in the aggregate during the term of
this Agreement.

 

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest of such Person which, by its terms, or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, or upon the happening of any event or condition, (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety one (91) days
after June 30, 2019; provided that, if such Equity Interests are issued pursuant
to a plan for the benefit of employees of the Borrower or any of its
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because they may be required
to be repurchased by the Borrower or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

 

“Disqualified Person” means any holder of any Indebtedness under the Convertible
Notes or any direct competitor of Novelion or its Subsidiaries to the extent
that all such Disqualified Persons have been listed on a schedule provided to
the Lenders and the Administrative Agent prior to the Closing Date.

 

“Dollars” means lawful money of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA

 

7

--------------------------------------------------------------------------------



 

Resolution Authority, (b) any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or
(c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.07(b)(iii)).

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating to any Environmental Law, any Environmental Permit or Hazardous
Material or arising from alleged injury or threat to health and safety as it
relates to any Hazardous Material or the environment, including, without
limitation, (a) by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages relating to Releases of Hazardous
Materials or actual or alleged violations of Environmental Laws and (b) by any
Governmental Authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Laws” means any and all federal, provincial, local and foreign
statutes, laws, regulations, ordinances, rules, decrees or other governmental
restrictions of legal effect relating to the environment, to the release of any
Hazardous Materials into the environment or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials but only to the extent such Environmental Laws are legally
applicable to any Loan Party pursuant to any Environmental Law.

 

“Environmental Liability” in respect of any Person, any and all legal
obligations and liabilities under Environmental Laws for any Release caused by
such Person or which is discovered or uncovered during the ownership or control
of any real property by such Person and which adversely impacts any Person,
property or the environment whether or not caused by a breach of applicable laws
(including Environmental Laws).

 

“Environmental Permit” means any permit, approval, hazardous waste
identification number, license or other authorization issued by or submitted to
a Governmental Authority required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person

 

8

--------------------------------------------------------------------------------



 

or warrants, rights or options for the purchase or acquisition from such Person
of such shares (or such other interests), and all of the other ownership or
profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and Treasury regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations at any facility of any Loan Party or ERISA Affiliate as described in
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party
or any ERISA Affiliate from a Multiemployer Plan, notification of any Loan Party
or ERISA Affiliate concerning the imposition of withdrawal liability or
notification that a Multiemployer Plan is insolvent or is in reorganization
within the meaning of Title IV of ERISA (or that is in endangered or critical
status, within the meaning of Section 305 of ERISA); (d) the filing of a notice
of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; (g) a
determination that any Pension Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Code); or (h) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Pension Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are

 

9

--------------------------------------------------------------------------------



 

Other Connection Taxes, (b) in the case of a Lender, U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 3.04(b) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 3.01, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“Exit Fee” has the meaning specified in Section 2.05(b).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not more onerous to comply with), any regulations or official
interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate of the quotations
for such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by it.

 

“Financial Advisor” means Ducera Partners LLC, in its capacity as financial
advisor to the Lenders and their counsel solely with respect to the Loan
Documents.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries, ending
on December 31 of each calendar year.

 

“Fitch” means Fitch Ratings, Inc. and its successors.

 

“Foreign Lender” means (a) if the borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is a resident or organized under the laws of a jurisdiction other than that in
which the Borrower is a resident for tax purposes.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
organized outside the United States.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

10

--------------------------------------------------------------------------------



 

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

 

“Governmental Authority” means any nation or government, any provincial, state,
local, municipal or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

“Granting Lender” has the meaning specified in Section 10.07(f).

 

“Guarantee and Collateral Agreement” means, collectively, (a) the Guarantee and
Collateral Agreement executed by the Loan Parties and the Administrative Agent
substantially in the form of Exhibit E and (b) each Guarantee and Collateral
Agreement Supplement executed and delivered pursuant to the provisions of
Section 6.11.

 

“Guarantee and Collateral Agreement Supplement” means a supplement to the
Guarantee and Collateral Agreement, in form reasonably satisfactory to the
Required Lenders, executed and delivered to the Administrative Agent pursuant to
the provisions of Section 6.11.

 

“Guarantee Obligations” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any
Indebtedness or other payment obligations (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guarantee, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
Obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of non-performance by any other party
or parties to an agreement or (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof. 
The amount of any Guarantee Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to

 

11

--------------------------------------------------------------------------------



 

the terms of the instrument evidencing such Guarantee Obligation) or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder), as determined
by such Person in good faith.

 

“Guarantors” means the Subsidiary Guarantors.

 

“Hazardous Materials” means any material, substance or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous”, “toxic”, a “pollutant”, a “contaminant”, a “deleterious
substance”, “dangerous goods”, “radioactive” or words of similar meaning or
effect, including petroleum and its by-products, asbestos, polychlorinated
biphenyls, radon, greenhouse gases, mold, urea formaldehyde insulation,
chlorofluorocarbons and all other ozone-depleting substances.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable and other accrued liabilities incurred in the ordinary course of
business not past due for more than 120 days after its stated due date (except
for accounts payable contested in good faith), (ii) any earn-out obligation
until such obligation is both required to be reflected as a liability on the
balance sheet of such Person in accordance with GAAP and not paid after becoming
due and payable and (iii) deferred or equity compensation arrangements entered
into in the ordinary course of business and payable to directors, officers or
employees), (e) all Indebtedness (excluding prepaid interest thereon) of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed but, in the case of Indebtedness which is not assumed by such
Person, limited to the lesser of (x) the amount of such Indebtedness and (y) the
fair market value of such property, (f) all guarantees by such Person of
Indebtedness of others, (g) all Attributable Indebtedness of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty (excluding the portion
thereof that has been fully cash collateralized in a manner permitted by this
Agreement), (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, surety bonds and performance bonds, whether or
not matured and (j) all obligations of such Person in respect of Disqualified
Equity Interests.  The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is directly liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  Anything herein to the contrary notwithstanding,
obligations in respect of any Indebtedness that has been irrevocably defeased
(either covenant or legal) or satisfied and discharged pursuant to the terms of
the instrument creating or governing such Indebtedness shall not constitute
Indebtedness.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05(a).

 

12

--------------------------------------------------------------------------------



 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.05(a).

 

“Information” has the meaning specified in Section 10.08.

 

“Initial Budget” means the initial 13 week cash flow forecast for the period
commencing on the Closing Date that has been acknowledged and approved by the
Financial Advisor as the Initial Budget under this Agreement in a written notice
from the Financial Advisor to the Borrower on or prior to the Closing Date.

 

“Initial Maturity Date” means February 15, 2019.

 

“Intellectual Property” has the meaning specified in Section 5.17.

 

“Interest Payment Date” means March 31, June 30, September 30 and December 31 of
each year and the Maturity Date.

 

“Investment” in any Person, means any loan or advance to such Person, any
purchase or other acquisition of any voting Equity Interests or other Equity
Interests or Indebtedness or the assets comprising a division or business unit
or a substantial part or all of the business of such Person, any capital
contribution to such Person or any other direct or indirect investment in such
Person.

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

“Lender” means any Lender that may be a party to this Agreement from time to
time, including its successors and assigns as permitted hereunder (each of which
is referred to herein as a “Lender”).

 

“Lien” means any assignment, mortgage, charge, pledge, lien, encumbrance, title
retention agreement (including Capital Leases but excluding operating leases) or
any other security interest whatsoever, howsoever created or arising, whether
fixed or floating, legal or equitable, perfected or not, but specifically
excludes any legal, contractual or equitable right of set-off.

 

“Loan” means each New Money Loan and each Roll Up Loan.

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) any agency fee letter entered into between
the Borrower and the Administrative Agent in connection with this Agreement and
the other Loan Documents, (v) the

 

13

--------------------------------------------------------------------------------



 

Novelion Subordination Agreement and (vi) all other instruments and documents
delivered from time to time by or on behalf of the Borrower or any of its
Subsidiaries in connection herewith or therewith.

 

“Loan Parties” or “Loan Party” means, collectively or individually as the
context may require, the Borrower and each Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent), financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the ability of the
Borrower to perform its material obligations under any Loan Document to which it
is a party; (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party; or (d) a material impairment of the Administrative Agent’s or the
Lenders’ ability to enforce the Obligations or realize upon the Collateral.

 

“Material Contracts” means any Contractual Obligation of any Loan Party the
failure to comply with which, or the termination (without contemporaneous
replacement) of which, could reasonably be expected to have a Material Adverse
Effect or otherwise result in liabilities in excess of $500,000.

 

“Maturity Date” means, the earliest to occur of (i) the date on which the
Restructuring is consummated, (ii) the Initial Maturity Date, unless such date
has been extended pursuant to Section 2.10, in which case, June 30, 2019, and
(iii) the date on which the Loans and other Obligations hereunder are
accelerated and become due and payable following the occurrence of an Event of
Default, in each case, pursuant to Section 8.02.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means collectively, the deeds of trust, trust deeds, deeds to secure
debt and mortgages creating and evidencing a Lien on real property granted by
the Loan Parties in favor or for the benefit of the Administrative Agent, on
behalf of the Secured Parties, in form and substance reasonably satisfactory to
the Required Lenders and their counsel to account for local law matters) and
otherwise in form and substance reasonably satisfactory to the Required Lenders,
executed and delivered pursuant to the terms of this Agreement.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to the Disposition of any asset
by any Loan Party or any Casualty Event the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any

 

14

--------------------------------------------------------------------------------



 

Casualty Event, any insurance proceeds or condemnation awards in respect of such
Casualty Event actually received by or paid to or for the account of the
Borrower or any of its Subsidiaries) over (ii) the sum of (A) the principal
amount of any Indebtedness permitted by this Agreement that is secured by a lien
(other than a Lien on the Collateral that is subordinated or junior to the Liens
securing the Obligations) by the asset subject to such Disposition or Casualty
Event and that is repaid (and is timely repaid) in connection therewith (other
than Indebtedness under the Loan Documents), (B) the reasonable out-of-pocket
expenses actually incurred and paid by the Borrower or any of its Subsidiaries
in connection with such Disposition or Casualty Event (including, reasonable
attorney’s, accountant’s and other similar professional advisor’s fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant, and other customary fees) to
third parties (other than the Loan Parties or any of their Affiliates),
(C) taxes paid or reasonably estimated to be actually payable or that are
actually accrued in connection therewith with respect to the current tax year as
a result of any gain recognized in connection therewith by such Person or any of
the direct or indirect stockholders thereof and attributable to such Disposition
or Casualty Event; provided that, if the amount of any estimated taxes pursuant
to this subclause (C) exceeds the amount of taxes actually required to be paid
in cash, the aggregate amount of such excess shall constitute Net Cash Proceeds
and (D) any reasonable reserve actually maintained in respect of (x) the sale
price of such asset or assets established in accordance with GAAP, and (y) any
liabilities associated with such asset or assets and retained by the Borrower or
any of its Subsidiaries after such sale or other Disposition thereof, including
pension and other post-employment benefit liabilities and liabilities related
against any indemnification obligations associated with such transaction and it
being understood that “Net Cash Proceeds” shall include any cash or Cash
Equivalents (1) received upon the Disposition of any non-cash consideration
received by such Person in any such Disposition, and (2) received upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in subclause (D) above or, if
such liabilities have not been satisfied in cash and such reserve not reversed
within two years after such Disposition or Casualty Event, the amount of such
reserve; and

 

(b)                                 with respect to the incurrence or issuance
of any Indebtedness by the Borrower or any of its Subsidiaries not permitted
under Section 7.03, the excess, if any, of (i) the sum of the cash received in
connection with such incurrence or issuance over (ii) the investment banking
fees, underwriting discounts, commissions, costs and other out-of-pocket
expenses and other customary expenses (including reasonable attorney’s,
accountant’s and other similar professional advisor’s fees), incurred by such
Loan Party in connection with such incurrence or issuance to third parties
(other than the Loan Parties or any of their Affiliates).

 

“New Money Loans” shall mean the Loans made pursuant to Section 2.01(a) and, for
the avoidance of doubt, shall exclude the Roll Up Loans.

 

“Non-Consenting Lender” has the meaning specified in Section 3.04(c).

 

15

--------------------------------------------------------------------------------



 

“Note” means a promissory note of the Borrower payable to a Lender or its
assigns, substantially in the form of Exhibit B hereto, evidencing the aggregate
Indebtedness of the Borrower owing to such Lender resulting from the Loans made
by such Lender.

 

“Novelion” means Novelion Therapeutics Inc., a corporation organized under the
laws of British Columbia.

 

“Novelion Intercompany Loan Agreement” means the Amended and Restated Loan and
Security Agreement, dated as of March 15, 2018, between Novelion and the
Borrower, as amended by the Amendment No. 1 to and Consent Under the Amended and
Restated Loan and Security Agreement, dated as of the date hereof between
Novelion and the Borrower.

 

“Novelion Intercompany Loans” means the intercompany loans advanced by Novelion
to the Borrower pursuant to the Novelion Intercompany Loan Agreement, in an
outstanding aggregate principal amount of $40,146,570 as of the Closing Date
(prior to giving effect to any prepayment as described in Permitted Uses).

 

“Novelion Shareholder Loans” means the loans advanced to the Borrower by certain
shareholders of Novelion in an outstanding aggregate principal amount of
$21,215,757 as of the Closing Date pursuant to that certain Loan and Security
Agreement dated as of March 15, 2018 between such shareholders, Wilmington
Savings Fund Society, FSB, as administrative and collateral agent for such
shareholders, and the Borrower.

 

“Novelion Subordination Agreement” means the Subordination Agreement dated as of
the date hereof by and among the Administrative Agent, Novelion, Wilmington
Savings Fund Society, FSB, the Borrower and the other parties named therein.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising.  Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents include
the obligation (including Guarantee Obligations) to pay principal, interest,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party under any Loan Document.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, declaration, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.

 

16

--------------------------------------------------------------------------------



 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Participant Register” has the meaning specified in Section 10.07(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereof).

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time since January 1, 2003.

 

“Permitted Affiliate Services Payments”  means payments by the Borrower to
Novelion consisting of reimbursements for shared services and other expenses to
the extent set forth as a separate line item in the Budget approved by Required
Lenders (not to be unreasonably withheld).

 

“Permitted Licensing Transaction” has the meaning specified on Schedule 1.01.

 

“Permitted Liens” has the meaning specified in Section 7.01.

 

“Permitted Uses” means collectively: (i) general working capital and corporate
purposes (including for costs and expenses incurred in connection with the
Restructuring); (ii) on the Closing Date, funding of an aggregate amount not to
exceed $24,715,757 to be simultaneously applied to the repayment of principal
obligations of the Borrower owing in respect of (a) the Novelion Shareholder
Loans in the full amount thereof equal to $21,215,757 and (b) the $15,000,000
portion of the Novelion Intercompany Loans that the Lenders agree not to
challenge pursuant to the Novelion Subordination Agreement in an aggregate
amount not to exceed $3,500,000 and (iii) payment of (a) all reasonable and
documented pre- and post-petition professional fees and expenses incurred by the
Administrative Agent and the Lenders, including, without limitation, those
incurred in connection with the preparation, negotiation, documentation,
administration and court approval of the documentation and transactions
contemplated by this Agreement and the Loan Documents, (b) reasonable and
documented fees

 

17

--------------------------------------------------------------------------------



 

and expenses incurred by Novelion in connection with the documentation and
transactions contemplated by this Agreement and the Loan Documents and (c) other
fees and expenses scheduled and provided to the Lenders prior to the Closing
Date subject to consent of the Lenders in all respects.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

 

“Platform” has the meaning specified in Section 10.02(e).

 

“Prepayment Notice” means a notice of prepayment in respect of any voluntary or
mandatory prepayment in substantially the form of Exhibit A-2.

 

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the Aggregate Commitments have been terminated, then the
Pro Rata Share of each Lender shall be determined based on the outstanding
principal amount of the Loans held by such Lender divided by the aggregate
principal amount of all outstanding Loans held by all Lenders.

 

“Proceeding” has the meaning specified in Section 10.05(a).

 

“Public Lender” has the meaning specified in Section 10.02(h).

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Recipient” means the Administrative Agent or any Lender, as applicable.

 

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness, so long as:

 

(a)                                 such refinancings, renewals, or extensions
do not result in an increase in the principal amount of the Indebtedness as of
the time it is so refinanced, renewed, or extended (other than by the amount of
the fees and expenses incurred in connection therewith);

 

(b)                                 such refinancings, renewals, or extensions
do not result in a shortening of the average weighted maturity (measured as of
the refinancing, renewal, or extension) of the Indebtedness so refinanced,
renewed, or extended;

 

18

--------------------------------------------------------------------------------



 

(c)                                  if the Indebtedness that is refinanced,
renewed, or extended was subordinated in right of payment to the Obligations,
then the terms and conditions of the refinancing, renewal, or extension must
include subordination terms and conditions that are at least as favorable to the
Lenders as those that were applicable to the refinanced, renewed, or extended
Indebtedness; and

 

(d)                                 the Indebtedness that is refinanced,
renewed, or extended is not recourse to any Person that is liable on account of
the Obligations other than those Persons which were obligated with respect to
the Indebtedness that was refinanced, renewed, or extended.

 

“Register” has the meaning specified in Section 10.07(c).

 

“Registered” means, with respect to Intellectual Property, issued by, registered
with, renewed by or the subject of a pending application before any Governmental
Authority or Internet domain name registrar.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, leeching or migration of any
Hazardous Material in or into the environment (including the abandonment or
disposal of any barrels, tanks, containers or receptacles containing any
Hazardous Material), or out of any vessel or facility, including the movement of
any Hazardous Material through the air, soil, subsoil, surface, water, ground
water, rock formation or otherwise.

 

“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the thirty (30) day notice period has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the aggregate principal amount of all outstanding Loans at such
time; provided that if there are two (2) or more Lenders that are not
Affiliates, then Required Lenders shall require at least two (2) Lenders that
are not Affiliates holding more than 50% of the aggregate principal amount of
all outstanding Loans at such time.

 

“Requirement of Law” means, as to any Person, any law (including common law),
statute, ordinance, treaty, rule, regulation, order, decree, judgment, writ,
injunction or settlement agreement, requirement or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or, except for purposes of Sections 6.02 or 6.03,
any other similar officer or a Person performing similar functions of a Loan
Party (and, as to any document delivered on the Closing Date, to the extent
permitted or required by the terms of this Agreement, any secretary or assistant
secretary of a Loan Party).  Any document delivered hereunder that is signed by
a

 

19

--------------------------------------------------------------------------------



 

Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any:

 

(a)                                 dividend or other distribution (whether in
cash, securities or other property) or any payment (whether in cash, securities
or other property), in each case, with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, including any sinking
fund or similar deposit, on account of the purchase, retraction, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
capital stock or other Equity Interest, or on account of any return of capital
to any Person’s stockholders, partners or members (or the equivalent of any
thereof and including any thereof acquired through the exercise of warrants or
rights of conversion, exchange or purchase); and

 

(b)                                 payment of any management or similar type
fees by a Loan Party to any Affiliate thereof.

 

“Restricting Information” has the meaning assigned to such term in
Section 10.02(i).

 

“Restructuring” means a restructuring of the Borrower pursuant to the terms and
conditions of a restructuring support agreement or similar agreement among the
Borrower, the Required Lenders and the requisite majority of the Borrower’s
other debt holders, in form and substance satisfactory to the Required Lenders
which, to the extent the terms and conditions of the Restructuring are
satisfactory to the Required Lenders, shall treat the Roll Up Loans pari passu
with the obligations of the Borrower under the Convertible Notes.

 

“Roll Up Loans” has the meaning assigned to such term in Section 2.01(b).

 

“S&P” means Standard & Poor’s Ratings Services LLC, a Standard & Poor’s
Financial Services LLC business, and its successors.

 

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of its Subsidiaries (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.

 

“Sanctions” means economic or financial sanctions or trade embargos imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Canada, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

 

20

--------------------------------------------------------------------------------



 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Syria, and the Crimea region of Ukraine).

 

“Sanctioned Person” means any individual or entity, at any time, that is the
subject or target or Sanctions, including (a) any individual or entity listed in
any Sanctions-related list of designated Persons maintained by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, the United Nations Security Council, the European Union,
Canada, any Member State of the European Union, or the United Kingdom, (b) any
individual or entity operating, organized or resident in a Sanctioned Country or
(c) any entity that is, in the aggregate, 50 percent or greater owned, directly
or indirectly or otherwise, or where relevant under Sanctions, controlled by any
such person or entity described in clause (a).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders and
each Supplemental Administrative Agent.

 

“SPC” has the meaning specified in Section 10.07(f).

 

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

 

Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” means (a) each domestic Subsidiary of the Borrower other
than Aegerion Securities Corporation, a Massachusetts corporation, including
each Subsidiary listed under the heading “Subsidiary Guarantors” on Schedule 2,
and (b) each other Subsidiary that becomes a Guarantor pursuant to a Guarantee
and Collateral Agreement Supplement or other documentation in form and substance
reasonably satisfactory to the Required Lenders.

 

“Supplemental Administrative Agent” has the meaning specified in
Section 9.13(a) and “Supplemental Administrative Agents” shall have the
corresponding meaning.

 

“Tax Distributions” means, distributions from the Borrower to Novelion Services
USA, Inc. (“US Parent”) in the aggregate amount necessary to permit US Parent to
pay all or a portion of the U.S. federal, state and local income tax liabilities
which are then due and payable

 

21

--------------------------------------------------------------------------------



 

and directly attributable to the income of the Borrower; provided that such
amounts are used by such Person for such purpose and the amount of such
distributions in any taxable period shall not exceed with respect to any taxable
period in which the Borrower files a consolidated, combined, unitary or similar
type income tax return with US Parent or any direct or indirect parent of US
Parent as the common parent of such group, the amount of U.S. federal, state and
local income tax the Borrower and its Subsidiaries would be required to pay with
respect to such taxable period if they filed as a separate consolidated,
combined, unitary or other similar group for income tax purposes with the
Borrower as the common parent of such group.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, stamp taxes, withholdings or other charges
imposed by any Governmental Authority (including additions to tax, penalties and
interest with respect thereto).

 

“Termination Date” has the meaning specified in Section 9.11(a)(i).

 

“Threshold Amount” means $300,000.

 

“Trade Date” has the meaning specified in Section 10.07(h).

 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any security interest in any item or items of
Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(g)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as the same
may be amended, supplemented, modified, replaced or otherwise in effect from
time to time.

 

“Wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

 

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

22

--------------------------------------------------------------------------------



 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02                             Other Interpretive Provisions.  With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 The words “herein”, “hereto”, “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(c)                                  Article, Section, paragraph, clause,
subclause, Exhibit and Schedule references are to the Loan Document in which
such reference appears.

 

(d)                                 The term “including” is by way of example
and not limitation.

 

(e)                                  The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(f)                                   In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including”.

 

(g)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(h)                                 Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine or neuter forms.

 

Section 1.03                             Accounting Terms.  (a) All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP consistently applied, except as
otherwise specifically prescribed herein; provided, however, that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any Accounting
Change occurring after the Closing Date or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such Accounting Change or in the application thereof, then the
Lenders and the Borrower agree that they will negotiate in good faith amendments
to the provisions of this Agreement that are directly affected by such
Accounting Change with the intent of having the respective positions of the
Lenders and the Borrower after such Accounting Change conform as

 

23

--------------------------------------------------------------------------------



 

nearly as possible to their respective positions as of the date of this
Agreement and, until any such amendments have been agreed upon, (i) the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred and (ii) the Borrower shall provide to the Administrative Agent and
the Lenders a written reconciliation in form and substance reasonably
satisfactory to the Required Lenders, between calculations of any baskets and
other requirements hereunder before and after giving effect to such Accounting
Change.

 

(b)                                 Where reference is made to a Person “and its
Subsidiaries on a consolidated basis” or similar language, such consolidation
shall not include any subsidiaries other than Subsidiaries.

 

Section 1.04                             References to Agreements, Laws, Etc. 
Unless otherwise expressly provided herein, (a) references to documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, amendments
and restatements, extensions, supplements and other modifications thereto, but
only to the extent that such amendments, restatements, amendments and
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

Section 1.05                             Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

 

Section 1.06                             Timing of Payment or Performance.  When
the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day.

 

ARTICLE II

 

THE COMMITMENTS AND THE LOANS

 

Section 2.01                             The Commitments and the Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, each Lender severally agrees to make (or cause its Applicable
Lending Office to make), to the Borrower, subject to the terms and conditions
hereof, on the Closing Date, term loans in one drawing in an aggregate principal
amount not to exceed such Lender’s Commitment; provided that the loans made by
all Lenders under this Section 2.01(a) shall not exceed in the aggregate
$50,000,000.  Amounts paid or prepaid in respect of New Money Loans may not be
reborrowed.

 

(b)                                 On the Closing Date, $22,500,000 in
principal amount of additional loans (in addition to those advanced under
2.01(a) above) shall be deemed to have been advanced by Lenders to Borrower
under this Agreement in the amounts set forth for each Lender on Schedule 2.01
under the caption “Roll Up Loans” opposite such Lender’s name (such loans, the
“Roll Up Loans”), the proceeds of which shall be deemed to have been disbursed,
on behalf of the Borrower and at the Borrower’s direction, to each Lender in the
same amount as set forth on such Schedule 2.01 in payment for the repurchase of
Convertible Notes held by each such

 

24

--------------------------------------------------------------------------------



 

Lender in the same principal amount as reflected on such Schedule and the
Borrower shall be deemed to have repurchased such Convertible Notes in such
amounts.  On the Closing Date, (x) Convertible Notes in the amount of
$22,500,000 shall be cancelled in accordance with the terms of the Convertible
Notes and related instructions delivered to the trustee for the Convertible
Notes by the Borrower on the Closing Date and such cancellation shall be deemed
to be simultaneous with the foregoing and (y) the Roll Up Loans shall be deemed
to be Loans outstanding for all purposes under this Agreement owed by the
Borrower to such Lenders in the aggregate principal amount of $22,500,000. 
Amounts paid or prepaid in respect of Roll Up Loans may not be reborrowed.

 

Section 2.02                             Prepayments.  (a) Optional
Prepayments.  The Borrower may, upon delivery of a Prepayment Notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans,
in whole or in part subject to payment of the Exit Fee at the time of such
prepayment; provided that (1) such notice must be received by the Administrative
Agent not later than 12:00 noon (New York, New York time) two (2) Business Days
prior to any date of prepayment of Loans; and (2) any prepayment of Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding, in each case, with accrued and unpaid interest on the Loans to
be repaid.  Each such notice shall specify the date and amount of such
prepayment and whether the Loans to be prepaid are New Money Loans and/or Roll
Up Loans.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Each prepayment of Loans
pursuant to this Section 2.02(a) shall be paid to the Lenders in accordance with
their respective Pro Rata Shares; provided that no prepayment shall be made with
respect to Roll Up Loans unless and until all New Money Loans are paid in full
and such prepayment of the Roll Up Loans is otherwise permitted by the Novelion
Subordination Agreement, as certified by a Responsible Officer of the Borrower
in the applicable Prepayment Notice.   For the avoidance of doubt, (x) the
outstanding Loan amount shall include the Commitment Fee (added to the balance
of the New Money Loans), accrued interest and capitalized interest already added
to the Loan balance, and any prepayment of New Money Loans shall require payment
of the Exit Fee and (y) any prepayment shall be applied in accordance with
Section 8.03 if then applicable.

 

(b)                                 Mandatory Prepayments.  (i) If the Borrower
or any of its Subsidiaries receives any Net Cash Proceeds from any Disposition
(other than any Disposition permitted under Sections 7.05(b), 7.05(c), 7.05(e),
7.05(f),  7.05(h) or 7.05(i)  (which proceeds in the case of
Section 7.05(i) shall be applied in accordance with Section 7.05(i)), the
Borrower shall, subject to Section 2.02(c), cause to be prepaid an aggregate
principal amount of the Loans equal to 100% of all Net Cash Proceeds received
therefrom as promptly as reasonably practicable, but in any event prior to the
date which is three (3) Business Days after the receipt of such Net Cash
Proceeds.

 

(ii)                                  If the Borrower or any of its Subsidiaries
receives any Net Cash Proceeds from any Casualty Event, the Borrower shall,
subject to Section 2.02(c), cause to be prepaid an aggregate principal amount of
the Loans equal to 100% of all Net Cash Proceeds received

 

25

--------------------------------------------------------------------------------



 

therefrom as promptly as reasonably practicable, but in any event prior to the
date which is three (3) Business Days after the receipt of such Net Cash
Proceeds.

 

(iii)                               If the Borrower or any of its Subsidiaries
incurs or issues any Indebtedness not expressly permitted to be incurred or
issued pursuant to Section 7.03, the Borrower shall cause to be prepaid an
aggregate principal amount of the Loans equal to 100% of all Net Cash Proceeds
received therefrom as promptly as reasonably practicable, but in any event,
prior to the date which is one (1) Business Day after the receipt of such Net
Cash Proceeds.

 

(iv)                              If the Borrower or any of its Subsidiaries
receives any Net Cash Proceeds from any issuance of Equity Interests (including
capital contributions), the Borrower shall cause to be prepaid an aggregate
principal amount of the Loans equal to 100% of all Net Cash Proceeds received
therefrom as promptly as reasonably practicable, but in any event, prior to the
date which is three (3) Business Days after the receipt of such Net Cash
Proceeds.

 

(v)                                 The Borrower shall notify the Administrative
Agent in writing of any mandatory prepayment of Loans required to be made
pursuant to clauses (i) through (iv) of this Section 2.02(b) at least two
(2) Business Days prior to the date of such prepayment pursuant to a Prepayment
Notice.  Each such notice shall specify the date of such prepayment and provide
a reasonably detailed calculation of the amount of such prepayment.  The
Administrative Agent will promptly notify each Lender of the contents of the
Borrower’s Prepayment Notice and of such Lender’s Pro Rata Share of the
prepayment, in each case, with accrued and unpaid interest on the Loans to be
repaid and the Exit Fee with respect to such Loans.  Notwithstanding anything to
the contrary herein, each such prepayment shall be applied first to prepay the
New Money Loans, and thereafter, subject to the Novelion Subordination Agreement
(as certified by a Responsible Officer of the Borrower in the applicable
Prepayment Notice), to prepay the Roll Up Loans.  For the avoidance of doubt,
(x) the outstanding Loan amount shall include the Commitment Fee (added to the
balance of the New Money Loans), accrued interest and capitalized interest
already added to the Loan balance, and any prepayment of New Money Loans shall
require payment of the Exit Fee and (y) any prepayment shall be applied in
accordance with Section 8.03 if then applicable.

 

(c)                                  Restrictions.                             
Notwithstanding the foregoing, to the extent any or all of the Net Cash Proceeds
of any Disposition by, or Casualty Event of, a Foreign Subsidiary otherwise
giving rise to a prepayment pursuant to Section 2.02(b) is prohibited or delayed
by any applicable local Requirements of Law from being repatriated to the
Borrower including through the repayment of intercompany Indebtedness (each, a
“Repatriation”; with “Repatriated” having a correlative meaning) (Borrower
hereby agreeing to use reasonable efforts to cause the applicable Foreign
Subsidiary to take promptly all actions reasonably required by such Requirements
of Law to permit such Repatriation), or if the Borrower has determined in good
faith that Repatriation of any such amount would reasonably be expected to have
material adverse tax consequences with respect to its Subsidiaries, after taking
into account any foreign tax credit or benefit actually received in connection
with such Repatriation, the portion of such Net Cash Proceeds so affected (such
amount, the “Excluded Prepayment Amount”) will not be required to be applied to
prepay Loans at the times provided in this Section 2.02; provided, that if and
to the extent any such Repatriation ceases to be prohibited or delayed by
applicable local Requirements of Law at any time immediately following the date
on which the applicable

 

26

--------------------------------------------------------------------------------



 

mandatory prepayment pursuant to this Section 2.02(b) was required to be made,
the Borrower shall reasonably promptly Repatriate, or cause to be Repatriated,
an amount equal to such portion of the Excluded Prepayment Amount, and the
Borrower shall reasonably promptly pay such portion of the Excluded Prepayment
Amount to the Lenders, which payment shall be applied in accordance with this
Section 2.02.  For the avoidance of doubt, the non-application of any Excluded
Prepayment Amount pursuant to this Section 2.02 shall not constitute a Default
or an Event of Default.   For the avoidance of doubt, this Section 2.02(c) shall
not apply to any Disposition consisting of a Permitted Licensing Transaction.

 

Section 2.03                             Repayment of Loans.  The Borrower shall
repay on the Maturity Date to the Administrative Agent (for the ratable account
of the Lenders) the aggregate principal amount of all Loans, together with all
accrued and capitalized interest (including interest paid in kind) and fees
thereon (including the Exit Fee and all other outstanding Obligations),
outstanding on such date.

 

Section 2.04                             Interest.  (a) Subject to the
provisions of Section 2.06(b), each Loan shall bear interest on the outstanding
principal amount thereof at a rate per annum equal to the Applicable Rate;
provided that the accrued interest shall be paid in kind and added quarterly on
each Interest Payment Date to the outstanding principal amount of the applicable
Loan.

 

(b)                                 Commencing (x) upon the occurrence and
during the continuance of any Event of Default at the request of the
Administrative Agent (upon the instruction of the Required Lenders) the Borrower
shall pay interest on (i) the principal amount of the Loans and (ii) to the
extent then due and payable all other outstanding Obligations hereunder, in each
case under clauses (i) and (ii), at an interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws. 
Accrued and unpaid interest on past due amounts (including interest on past due
interest to the fullest extent permitted by applicable Laws) shall be due and
payable upon demand in cash.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto in
accordance with Section 2.04(a) and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after any judgment.

 

Section 2.05                             Fees.

 

(a)                                 Commitment Fee.  The Borrower shall pay to
each Lender, a commitment fee (the “Commitment Fee”) equal to 2.00% of the
Commitments with respect to New Money Loans provided by such Lender on the
Closing Date. The Commitment Fee of each Lender shall be paid in kind by adding
it to the outstanding principal amount of the New Money Loans of such Lender and
shall be fully earned on the Closing Date and once paid shall not be refundable
for any reason.

 

(b)                                 Exit Fee.  The Borrower shall pay to each
Lender, on the earlier of (i) the date of repayment of all or a portion of any
New Money Loans and (ii) the Maturity Date, for the account of each Lender, an
exit fee (the “Exit Fee”) equal to 3.00% of the Commitments with respect to New
Money Loans provided by such Lender on the Closing Date (whether or not such

 

27

--------------------------------------------------------------------------------



 

Lender is a Lender as of the date of the payment of the Exit Fee), subject to
proration in the case of any partial repayment of the New Money Loans in
accordance with this Agreement.  The Exit Fee shall be fully earned on the
Closing Date and once paid shall not be refundable for any reason.  For the
avoidance of doubt, the Exit Fee payable with respect to the Roll Up Loans shall
be 0.00%.

 

(c)                                  Administration Fee.  The Borrower shall pay
to the Lenders or their respective designees on the Closing Date, for the
account of each Lender, an administration fee (the “Administration Fee”) in the
aggregate amount for all such Lenders equal to $35,000, paid ratably to the
Lenders based on their Pro Rata Share of the Commitments.  The Administration
Fee shall be fully earned on the Closing Date and once paid shall not be
refundable for any reason.

 

(d)                                 Agent Fees.  The Borrower shall pay to the
Administrative Agent, for its own account, the fees set forth in the separate
fee letter as between the Borrower and the Administrative Agent.

 

Section 2.06                             Computation of Interest and Fees.  All
computations of fees and interest shall be made on the basis of a three hundred
and sixty (360) day year and actual days elapsed.  Interest shall accrue on each
Loan for the day on which such Loan is made, and shall not accrue on such Loan,
or any portion thereof, for the day on which such Loan or such portion is paid;
provided that any such Loan that is repaid on the same day on which it is made
shall, subject to Section 2.08(a), bear interest for one (1) day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

Section 2.07                             Evidence of Indebtedness.  (a) The
Loans made by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender and evidenced by one or more entries in the Register
maintained by the Administrative Agent, as agent for the Borrower, in each case
in the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Loans made by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender, the Borrower
shall execute and deliver to such Lender a Note payable to such Lender, which
shall evidence such Lender’s Loans in addition to such accounts or records. 
Each Lender may attach schedules to its Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.07(c), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters,

 

28

--------------------------------------------------------------------------------



 

the accounts and records of the Administrative Agent shall control in the
absence of manifest error.

 

(c)                                  Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.07(a), and by each
Lender in its account or accounts pursuant to Section 2.07(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from the Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement and the other Loan Documents, absent manifest error; provided that the
failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement and the other Loan Documents.

 

Section 2.08                             Payments Generally.  (a) All payments
to be made by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office and in
immediately available funds not later than 2:00 p.m. (New York, New York time)
on the date specified herein.  The Administrative Agent will promptly distribute
to each Lender its Pro Rata Share (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Applicable Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. (New York, New York time) shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

 

(b)                                 If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(c)                                  If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions (if
any) to the Loan set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(d)                                 The obligations of the Lenders hereunder to
make Loans are several and not joint.  The failure of any Lender to make any
Loan on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and neither the Administrative
Agent nor any Lender shall be responsible for the failure of any other Lender to
make its Loan.

 

(e)                                  Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

29

--------------------------------------------------------------------------------



 

(f)                                   Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.03.  If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lenders in accordance with such Lender’s Pro Rata Share of the aggregate
principal amount of all Loans outstanding at such time.

 

Section 2.09                             Sharing of Payments.  If, other than as
expressly provided elsewhere herein (including, without limitation, in
Section 10.07), any Lender shall obtain on account of the Loans made by it in
excess of its ratable share (or other share contemplated hereunder subject to
the priorities set forth herein) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact and (b) purchase from the other
Lenders such participations in the Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Loans pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon.  The Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.09 and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section 2.09 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

Section 2.10                             Extension Option.  The Borrower shall
have one (1) option to extend the Initial Maturity Date to June 30, 2019, if
each and all of the following conditions precedent shall have been fulfilled or
complied with (unless waived by the Required Lenders):

 

(a)                                 The Borrower shall request the extension by
written notice to the Administrative Agent by no later than February 1, 2019;

 

30

--------------------------------------------------------------------------------



 

(b)                                 On or before the Initial Maturity Date, the
Borrower shall have paid to each Lender an extension fee in cash equal to 3.00%
of the amount of such Lender’s New Money Loans then outstanding on the Initial
Maturity Date (such fee shall be fully earned upon the exercise by the Borrower
of the extension option under this Section 2.10 and once paid shall not be
refundable for any reason whatsoever);

 

(c)                                  The Borrower shall have provided to the
Lenders or their counsel a term sheet setting forth the material terms of a sale
(which may include a sale or merger of Novelion and one or more of its
Subsidiaries (but including the Borrower), or any other transaction having a
similar effect or result) of the Borrower or its assets that, in the reasonable
opinion of the Borrower, may be acceptable to the Borrower and its board of
directors; and

 

(d)                                 Since the Closing Date there shall not have
been any event or circumstance, either individually or in the aggregate, that
has had or would reasonably be expected to have a Material Adverse Effect except
for (i) matters set forth in any public filings of Novelion prior to the Closing
Date, (ii) any matters disclosed on the disclosure schedules to the Loan
Documents as of the Closing Date, (iii) such events disclosed in writing to the
Lenders or its Financial Advisor prior to the Closing Date and (iv) transactions
expressly permitted by the Loan Documents.

 

(e)                                  At the time of the effectiveness of the
extension, the representations and warranties of the Borrower and each other
Loan Party contained in Article V (other than Section 5.05) or any other Loan
Document shall be true and correct in all material respects on and as of such
date (before and after giving effect to such extension); provided that to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided further that any representation and warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.

 

ARTICLE III

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

Section 3.01                             Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 3.01, the term “applicable law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in

 

31

--------------------------------------------------------------------------------



 

accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Loan
Parties.  The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf, shall
be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.07(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 3.01, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed

 

32

--------------------------------------------------------------------------------



 

documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Borrower,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN (or W-8BEN-E, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN (or W-8BEN-E, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form provided by Administrative
Agent and the other Lenders to the effect that such Foreign Lender is not a
“bank”

 

33

--------------------------------------------------------------------------------



 

within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN (or W-8BEN-E, as applicable); or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN (or W-8BEN-E, as applicable), a U.S. Tax Compliance
Certificate substantially in the form provided by Administrative Agent and the
other Lenders, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form provided by
Administrative Agent and the other Lenders on behalf of each such direct and
indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

34

--------------------------------------------------------------------------------



 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 3.01 (including by the payment of additional amounts pursuant to this
Section 3.01), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

Section 3.02                             Increased Cost and Reduced Return;
Capital and Liquidity Requirements.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

35

--------------------------------------------------------------------------------



 

(iii)                               impose on any Lender any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
reasonably determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to this Section 3.02 shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Lender notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

Section 3.03                             Matters Applicable to All Requests for
Compensation. The Administrative Agent or any Lender claiming compensation under
this Article III shall deliver a certificate to the Borrower setting forth the
additional amount or amounts to be paid to it hereunder, which shall be
conclusive absent manifest error.  In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods.

 

36

--------------------------------------------------------------------------------



 

Section 3.04                             Mitigation Obligations; Replacement of
Lenders under Certain Circumstances.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.02, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.02 or Section 3.01, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.02, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.04(a), or if any Lender is a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.07(b)), all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.02 or
Section 3.01) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.07(b);

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.02 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
applicable law; and

 

37

--------------------------------------------------------------------------------



 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

(c)                                  In the event that (i) the Borrower or the
Administrative Agent has requested that the Lenders consent to a departure or
waiver of any provisions of the Loan Documents or agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of all affected Lenders in accordance with the terms of Section 10.01
or all the Lenders and (iii) the Required Lenders have agreed to such consent,
waiver or amendment, then any Lender who does not agree to such consent, waiver
or amendment shall be deemed a “Non-Consenting Lender”.

 

Section 3.05                             Survival.  All of the Borrower’s
obligations under this Article III shall survive termination of the Aggregate
Commitments and repayment of all other Obligations hereunder.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO LOANS

 

Section 4.01                             Conditions to Loans.  The obligation of
each Lender to make its Loans hereunder is subject to satisfaction of the
following conditions precedent, except as otherwise agreed between the Borrower,
the Administrative Agent and the Required Lenders:

 

(a)                                 The Administrative Agent’s or the Lenders’
(as applicable) receipt of the following, each properly executed by a
Responsible Officer of the signing Loan Party, and each in form and substance
reasonably satisfactory to the Required Lenders:

 

(i)                                     executed counterparts of this Agreement,
the Guarantee and Collateral Agreement, the Novelion Subordination Agreement and
each other Loan Document by each party thereto;

 

(ii)                                  an original Note executed by the Borrower
in favor of each Lender that has requested a Note;

 

(iii)                               a Committed Loan Notice relating to the
Loans; and

 

(iv)                              the certificates, documents, instruments,
agreements, legal opinions and deliverables set forth on the Closing Checklist
attached hereto as Schedule 1.

 

(b)                                 The Administrative Agent and each Lender
shall have received the Initial Budget.

 

38

--------------------------------------------------------------------------------



 

(c)                                  The Borrower shall have paid all accrued
and unpaid costs, fees and expenses (including applicable Attorney Costs (solely
with respect to Latham & Watkins LLP, the amount of its invoice presented for
closing on account of work undertaken in connection with this Agreement, the
other Loan Documents and the transactions contemplated hereby; provided that,
for the avoidance of doubt, such limitation shall not apply to amounts owing on
account of work undertaken by Latham & Watkins LLP in connection with prior
negotiations among the parties hereto in respect of a restructuring and
financing not contemplated hereby) and the reasonable and documented
out-of-pocket fees and expenses of the Financial Advisor not to exceed the cap
separately agreed in the fee letter between the Financial Advisor and the
Borrower dated as of the Closing Date, the reasonable and documented fees and
expenses of Shipman & Goodwin LLP not to exceed $20,000 and any other advisors
to the Administrative Agent and the Lenders) and any other compensation required
to be paid to the Administrative Agent and the Lenders on or prior to the
Closing Date shall have been received.

 

(d)                                 The Lenders shall have received on or prior
to the Closing Date all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act, in order to allow the Lenders to comply therewith, in each case, to the
extent requested at least five (5) Business Days prior to the Closing Date.

 

(e)                                  The Administrative Agent shall have
received a certificate signed by a Responsible Officer of the Borrower in
substantially the form of Exhibit F certifying that (i) the representations and
warranties of the Borrower and each other Loan Party contained in Article V or
any other Loan Document shall be true and correct in all material respects on
and as of the Closing Date (before and after giving effect to the incurrence of
the Loans); provided that to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates
and (ii) after giving effect to the amendments or consents relating to the
Novelion Intercompany Loans and the Novelion Shareholder Loans as of the Closing
Date, no Default or Event of Default shall exist, or would result from the
incurrence of the Loans or from the application of the proceeds therefrom.

 

(f)                                   Since December 31, 2017, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect, except for
(i) such events set forth in any public filings of Novelion prior to the Closing
Date, (ii) any matters disclosed on the disclosure schedules to the Loan
Documents as of the Closing Date and (iii) any other matters disclosed in
writing to the Lenders or its Financial Advisor prior to the Closing Date.

 

(g)                                  The Lenders shall have received a customary
payoff letter and lien termination statements with respect to the Novelion
Shareholder Loans and upon funding of the New Money Loans on the Closing Date,
the Novelion Shareholder Loans (and all obligations thereunder) shall have been
paid in full and all liens securing such debt shall have been terminated.

 

39

--------------------------------------------------------------------------------



 

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

Section 5.01                             Existence, Qualification and Power;
Compliance with Laws.  Except as set forth on Schedule 5.01 or, in the case of
clause (d), Schedule 5.06, each Loan Party and each of its Subsidiaries (a) is
duly incorporated, organized or formed, and validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or organization
(to the extent such concept exists in such jurisdiction), (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing (to the extent
such concept exists) under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted, except, with respect to the foregoing clauses
(c), (d) and (e), as would not, individually or in the aggregate, be reasonably
likely to have a Material Adverse Effect.

 

Section 5.02                             Authorization; No Contravention.  The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is a party, and the consummation of the Transaction, (a) are
within such Loan Party’s corporate or other powers, (b) have been duly
authorized by all necessary corporate or other organizational action, and (c) do
not and will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) except as set forth on Schedule 5.02, conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (x) any
Material Contracts to which such Person is a party or affecting such Person or
the properties of such Person or any of its Subsidiaries or (y) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject, or (iii) violate any
material applicable Law.

 

Section 5.03                             Governmental Authorization; Other
Consents.  No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, (b) the grant by any Loan Party of the Liens granted by

 

40

--------------------------------------------------------------------------------



 

it pursuant to the Collateral Documents, (c) the perfection or maintenance of
the Liens created under the Collateral Documents (including the priority
thereof) or (d) the exercise by the Administrative Agent or any Lender of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, in each case, other than (a) those that
have been duly obtained or made and which are in full force and effect, (b) the
filing of UCC financing statements and (c) the filings or other actions
necessary to perfect Liens under the Loan Documents.

 

Section 5.04                             Binding Effect.  This Agreement and
each other Loan Document has been duly executed and delivered by each Loan Party
that is party thereto.  This Agreement and each other Loan Document constitutes
a legal, valid and binding obligation of such Loan Party, enforceable against
each Loan Party that is party thereto in accordance with its terms, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, moratorium,
reorganization and other similar laws relating to or affecting creditors’ rights
generally.

 

Section 5.05                             No Material Adverse Effect.  Since
December 31, 2017, there has been no event or circumstance, either individually
or in the aggregate, that has had or would reasonably be expected to have a
Material Adverse Effect except for (i) such events set forth in any public
filings of Novelion prior to the Closing Date, (ii) any matters disclosed on the
disclosure schedules to the Loan Documents as of the Closing Date and (iii) any
other matters disclosed in writing to the Lenders or its Financial Advisor prior
to the Closing Date.

 

Section 5.06                             Litigation.  Except for claims,
actions, suits, investigations, litigation or proceeding and set forth on
Schedule 5.06, there is no action, suit, investigation, litigation or proceeding
affecting any Loan Party or its Subsidiaries, including any Environmental
Action, pending or, to the knowledge of any Loan Party, threatened in writing
before any Governmental Authority or arbitrator that (i) would be reasonably
likely to result in liabilities in excess of the Threshold Amount or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document.

 

Section 5.07                             Ownership of Property; Liens.  (a) Each
Loan Party and its Subsidiaries is the legal and beneficial owner of the
Collateral pledged by it free and clear of any Lien, except for Permitted Liens.

 

(b)                                 Each Loan Party and each of its Subsidiaries
has good and marketable title in fee simple to, or valid leasehold interests in,
or easements or other limited property interests in, all real property used in
the ordinary conduct of its business, free and clear of all Liens except for
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and Liens
permitted by Section 7.01 and except where the failure to have such title or
other interest would not reasonably be expected to have a Material Adverse
Effect.  Set forth as Schedule 5.07(b) hereto is a complete and accurate list of
all real property owned by any Loan Party or any of its Subsidiaries, showing,
as of the date hereof, the street address, state and any other relevant
jurisdiction, record owner and fair market value.  Set forth on
Schedule 5.07(b) hereto is a complete and accurate list of all leases of real
property under which any Loan Party or any Subsidiary is the tenant, showing as
of the date hereof the street address, state and any other relevant
jurisdiction, parties thereto, sublessee (if any), expiration date and annual
base rental cost thereof.

 

41

--------------------------------------------------------------------------------



 

Section 5.08                             Enforceable Obligations.  The
provisions of the Collateral Documents are effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties, a legal, valid and
enforceable first priority Lien or security interest in all right, title and
interest of the Loan Parties in the Collateral and all proceeds thereof.

 

Section 5.09                             Environmental Compliance.  Except as
set forth on Schedule 5.09 or as would not individually be reasonably expected
to result in a liability in excess of $300,000 to the Loan Parties and their
Subsidiaries (provided that the aggregate of all such events, circumstances,
developments and liabilities could not reasonably be expected to result in a
Material Adverse Effect):

 

(a)                                 The operations and properties of each Loan
Party and each of its Subsidiaries comply in all material respects with all
applicable Environmental Laws and Environmental Permits, all past non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing obligations or costs, and no circumstances exist that would be
reasonably likely to (A) to the knowledge of the Loan Parties, form the basis of
an Environmental Action against any Loan Party or any Subsidiary or any of their
properties or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.

 

(b)                                 None of the properties currently or, to the
knowledge of the Loan Parties, formerly, owned or operated by any Loan Party or
any of its Subsidiaries is listed or, to such Loan Party’s or each of its
Subsidiaries’ knowledge, proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
there are no, and, to the knowledge of the Loan Parties, never have been, any
underground or aboveground storage tanks other than in compliance with
applicable Environmental Laws or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the best of its knowledge, on any property
formerly owned or operated by any Loan Party or any of its Subsidiaries other
than in compliance with applicable Environmental Laws; and other than in
compliance with applicable Environmental Laws, there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and Hazardous Materials have not been
released, discharged or disposed of by any Loan Party or any of its Subsidiaries
on any property currently or formerly owned or operated by any Loan Party or any
of its Subsidiaries other than in material compliance with applicable
Environmental Laws.

 

(c)                                  Neither any Loan Party nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any governmental or
regulatory authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported by or on behalf of any Loan Party or any of its Subsidiaries to or
from, any property currently or formerly owned or

 

42

--------------------------------------------------------------------------------



 

operated by any Loan Party or any of its Subsidiaries have, to the knowledge of
the Loan Parties, been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries.

 

(d)                                 The Borrower and each of its Subsidiaries
has obtained all material Environmental Permits required for ownership and
operation of its property and business as presently conducted.  Neither the
Borrower nor any of its Subsidiaries has received any written notification
pursuant to any applicable Environmental Law or otherwise has knowledge that
(A) any work, repairs, construction or capital expenditures are required to be
made in order to be in or continue to be in compliance with any applicable
Environmental Laws or any material Environmental Permit or (B) any Environmental
Permit is about to be reviewed, made subject to new limitations or conditions,
revoked, withdrawn or terminated.

 

(e)                                  Except as would not reasonably be expected
to result in a material liability, no Loan Party nor any of its Subsidiaries has
contractually assumed any liability or obligation under or relating to any
applicable Environmental Law.

 

(f)                                   Nothing contained in this Section 5.09 is
intended to apply to any action, suit, investigation, litigation or proceeding
(including any Environmental Action) relating to exposure to asbestos, in any
form, or any asbestos containing materials.

 

Section 5.10                             Taxes.  (a) Each of the Loan Parties
and each of their respective Subsidiaries has timely filed all income and all
other material tax returns and reports required to be filed, and have timely
paid all Taxes (whether or not shown on such tax returns or reports) and all
other amounts of federal, provincial, state, municipal, foreign and other taxes,
assessments, fees and, except as prohibited by the Bankruptcy Code, other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are set forth on
Schedule 5.10(a) or are being contested in good faith by appropriate proceedings
and for which adequate reserves have been provided in accordance with GAAP.

 

(b)                                 Except as set forth on Schedule 5.10(b) or
as would not, individually or in the aggregate, be reasonably likely to result
in any material liability, (i) there are no claims being asserted in writing
with respect to any amounts of taxes, (ii) there are no presently effective
waivers or extensions of statutes in writing with respect to any amounts of
taxes, and (iii) no tax returns are being examined by, and no written
notification of intention to examine has been received from, the Internal
Revenue Service or any other taxing authority, in each case, with respect to the
Loan Parties or any of their respective Subsidiaries.

 

(c)                                  Neither the Borrower nor any of its
Subsidiaries is party to any tax sharing agreement other than with an affiliate
included in a consolidated or combined tax return.

 

Section 5.11                             Compliance with ERISA.  (a) Each Plan
is in compliance with the applicable provisions of ERISA, the Code and other
federal or state Laws, except as is not, either individually or in the
aggregate, reasonably likely to have a Material Adverse Effect.

 

43

--------------------------------------------------------------------------------



 

(b)                                 (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) none of the Loan Parties or any of their
Subsidiaries has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 et seq. or 4243 of ERISA with
respect to a Multiemployer Plan; and (iii) none of the Loan Parties or any of
their Subsidiaries or any ERISA Affiliate has engaged in a transaction that
would be subject to Section 4069 or 4212(c) of ERISA.

 

Section 5.12                             Labor Matters.  There are no strikes
pending or, to the knowledge of any Loan Party, threatened in writing against
the Borrower or any of its Subsidiaries that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.  The (i) hours
worked and payments made to employees of the Borrower or any of its Subsidiaries
have not been in violation in any material respect of the Fair Labor Standards
Act or any other applicable law dealing with such matters and (ii) all material
payments due from the Borrower or any of its Subsidiaries or for which any claim
may be made against the Borrower or any of its Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary to the
extent required by GAAP.

 

Section 5.13                             Insurance.  The properties of the Loan
Parties and their Subsidiaries are insured in the manner contemplated by
Section 6.07.

 

Section 5.14                             Subsidiaries; Equity Interests.  As of
the date hereof, Novelion and the Loan Parties do not have any Subsidiaries
other than those specifically disclosed in Schedule 5.14, and all of the
outstanding Equity Interests in each such Person and each such Subsidiary have
been validly issued, are fully paid and non-assessable.  As of the date hereof,
Schedule 5.14 (a) sets forth the name and ownership interest of each Person that
owns any Equity Interests in the direct and indirect Subsidiaries of Novelion,
(b) sets forth the name and jurisdiction of organization of Novelion and each
direct and indirect Subsidiary of Novelion and (c) sets forth the ownership
interest of each direct and indirect Subsidiary of Novelion, including the
percentage of such ownership.

 

Section 5.15                             Margin Regulations; Investment Company
Act; Anti-Terrorism Laws; Sanctions and Other Regulations.  (a) None of the Loan
Parties or any of their Subsidiaries is engaged nor will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loans will be used for any purpose that violates Regulation U
issued by the FRB.

 

(b)                                 None of the Loan Parties or any of their
Subsidiaries is required to be registered as an “investment company” under the
Investment Company Act of 1940, as amended.

 

(c)                                  No Loan Party nor any of its Subsidiaries
or to its knowledge any of the respective officers, directors, brokers or agents
of such Loan Party or Subsidiary has violated any applicable Anti-Terrorism Law
in any material respect.

 

44

--------------------------------------------------------------------------------



 

(d)                                 No Loan Party, nor any of its Subsidiaries,
any of their respective directors, officers or employees, or to the knowledge of
the Loan Party, any agent of the Loan Party or any Subsidiary that act in any
capacity in connection with the Loans, is (i) a Sanctioned Person,
(ii) organized, resident or located in a Sanctioned Country, (iii) in violation
of Sanctions, or (iv) engaged in any transactions or dealings with a Sanctioned
Person or in a Sanctioned Country; and each Loan Party has instituted and
maintains policies and procedures designed to ensure continued compliance by
each Loan Party, its Subsidiaries, and their respective directors, officers,
employees and agents with Sanctions.

 

(e)                                  No Loan Party or any of its Subsidiaries or
to its knowledge any of the respective officers, directors, brokers or agents of
such Loan Party or Subsidiary acting or benefiting in any capacity in connection
with the Loans (i) deals in, or otherwise engages in any transaction related to,
any property or interests in property blocked pursuant to any Anti-Terrorism Law
or (ii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

(f)                                   No Loan Party nor any of its Subsidiaries
or any of the respective officers, directors, brokers or agents of such Loan
Party or Subsidiary will directly or indirectly use the proceeds of the Loans or
otherwise make available such proceeds to any individual or entity (i) for the
purpose of funding, financing, or facilitating any activities, business or
transaction of or with a Sanctioned Person, or in any Sanctioned Country, or
(ii) in any manner that would result in a violation of Sanctions by any party to
this agreement.

 

(g)                                  None of the Loan Parties or any of its
Subsidiaries nor, to the knowledge of the Borrower, any director, officer,
agent, employee or other person acting on behalf of the Borrower or any of its
Subsidiaries has taken any action, directly or indirectly, that would result in
a material violation by such persons of the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder or any other
applicable anti-corruption law (collectively, “Anti-Corruption Laws”); and the
Loan Parties have instituted and maintain policies and procedures designed to
ensure continued compliance therewith in all material respects.

 

(h)                                 None of the Loan Parties or any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005.

 

Section 5.16                             Disclosure.  No report, financial
statement, certificate or other written information furnished by or on behalf of
the Borrower or any of its Subsidiaries to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains when furnished any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided to the extent any information is included in the Initial Budget or
constitutes projections or other forward-looking information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable

 

45

--------------------------------------------------------------------------------



 

at the time of preparation; it being understood that such projections may vary
from actual results and that such variances may be material.

 

Section 5.17                             Intellectual Property.  As of the date
hereof, set forth on Schedule 5.17 and the schedules to the Collateral Documents
is a complete and accurate list of all Registered patents, trademarks, service
marks, domain names and copyrights, owned by the Borrower or any of its
Subsidiaries and all IP Agreements (as defined in the Collateral Documents) as
of such date, showing as of such date the jurisdiction in which each such item
of Registered Intellectual Property is registered or in which an application is
pending and the registration or application number.  The Borrower and each
Subsidiary owns or has the right to use, all of the trademarks, service marks,
trade names, domain names, copyrights, patents, know-how, technology and other
intellectual property recognized under applicable Law (collectively,
“Intellectual Property”) that are material to the operation of their respective
businesses as currently conducted and, to the knowledge of the Loan Parties,
except as set forth in the “Disputes or Litigation” section of Schedule 5.17,
the use of such Intellectual Property by such Person or the operation of their
respective businesses is not infringing upon any Intellectual Property rights
held by any other Person and there are no other disputes or litigation
proceedings involving such Intellectual Property.

 

Section 5.18                             Initial Budget(b)       .  The Initial
Budget was prepared in good faith by the management of the Loan Parties, based
on assumptions believed by the management of the Loan Parties to be reasonable
at the time made and upon information believed by the management of the Loan
Parties to have been accurate based upon the information available to the
management of the Loan Parties at the time such Initial Budget was furnished (it
being understood and agreed that financial projections are not a guarantee of
financial performance, actual results may differ from financial projections and
such differences may be material and financial projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties).

 

Section 5.19                             EEA Financial Institution.  Neither the
Borrower nor any other Loan Party is an EEA Financial Institution.

 

Section 5.20                             Contractual Obligations.  Set forth on
Schedule 5.20 hereto are all Material Contracts to which the Loan Parties and
their Subsidiaries are party as of the Closing Date.  As of the Closing Date,
none of the Loan Parties or their Subsidiaries have knowledge of any events of
default under any such Material Contracts.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment outstanding hereunder or any
Loan or other Obligation hereunder which is accrued and payable shall remain
unpaid or unsatisfied, the Borrower shall, and shall (except in the case of the
covenants set forth in Section 6.01, Section 6.02 and Section 6.03) cause each
Subsidiary to:

 

46

--------------------------------------------------------------------------------



 

Section 6.01                             Financial Statements.  Deliver to the
Administrative Agent and to each Lender:

 

(a)                                 Quarterly and Annual Financial Statements. 
(i) As soon as available, but in any event, within fifty-five (55) days after
the end of each of the first three (3) fiscal quarters of each Fiscal Year of
the Borrower (commencing with the first full fiscal quarter ended after the
Closing Date), unaudited internally prepared balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related unaudited
internally prepared consolidated statements of income or operations and cash
flows for such fiscal quarter, certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject to year-end adjustments, and (ii) as soon as
available, but no later than one hundred twenty (120) days after the last day of
Borrower’s fiscal year, internally prepared consolidated financial statements of
the Borrower for the fiscal year then ended (to be comprised of a consolidated
balance sheet and income statement and cash flows covering the Borrower’s and
its Subsidiaries’ operations for such fiscal year), prepared in a manner
consistent with GAAP and with prior practices, and complete and correct in all
material respects, subject to normal year-end adjustments that, in the
aggregate, are not material to the Borrower’s business operations, certified by
a Responsible Officer.

 

(b)                                 Management Discussion and Analysis Reports. 
Simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.01(a), a report setting forth management’s
analysis and discussion of the condition (financial and otherwise) and
operations, in respect of the business of Novelion and its Subsidiaries.

 

(c)                                  Budget.  By no later than 11:59 p.m. (New
York, New York time) by the third Business Day of each calendar week, and
commencing for the first full week following the Closing Date, the Borrower
shall deliver to the Administrative Agent and the Lenders variance reports (in
substantially the same format as the Budget) showing actual cash receipts and
disbursements for the immediately preceding week, noting therein all variances,
on a line-item basis, from values set forth for such period(s) in the Initial
Budget or Budget, as applicable.  For the avoidance of doubt, such weekly
variance reports shall include actual cash flows to Foreign Subsidiaries by
geography broken down by use of funds.

 

(d)                                 Monthly Financial Statements.  At the
request of the Required Lenders, the Borrower shall provide to the Lenders a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
last fiscal month, and the related consolidated statements of income or
operations for such fiscal month.

 

(e)                                  Budget Updates.  Borrower shall at the end
of every 4 week period commencing from the Closing Date propose an update to the
then-existing Initial Budget or Budget, as the case may be, adding thereto the
forecast of cash receipts and cash disbursements for the 13 week period
commencing on the date of such proposed update.  Each such update and the line
items reflecting Permitted Affiliate Services Payments shall be subject to the
consent of the Required Lenders (not to be unreasonably

 

47

--------------------------------------------------------------------------------



 

withheld), and to the extent such consent is provided, the Budget shall be
amended, and if no consent is provided, the prior Budget shall remain in effect;
provided, that the Lenders agree that the line items in any proposed update
reflecting any of the following shall not be subject to such consent
requirement: (1) professional fees - restructuring in any nine week period to be
increased by up to 15% from the amount set forth for such line item in the
corresponding nine week period in the most recently approved Budget and
(2) payroll and benefits in any nine week period to be increased by up to 15%
from the amount set forth for each such line item in the corresponding nine week
period in the most recently approved Budget (provided that any increase in
payroll or benefits for those employees listed on Schedule 6.01(e) shall not
count against such 15% cap but, for the avoidance of doubt, each budget update
for such increase shall be subject to the aforementioned consent right of the
Required Lenders), so long as the cumulative percentage increases during the
term of this Agreement for the items in clauses (1) and (2) do not exceed 50
percentage points beginning with the first revised Budget proposed after the
Closing Date.  The Initial Budget and each proposed update shall include a memo
item reflecting cumulative transfers that may be required to Foreign
Subsidiaries irrespective of expense categories.  Each proposed update to the
Initial Budget and any subsequent Budget shall include: (i) a consolidating cash
flow schedule illustrating budgeted cash flows for the Foreign Subsidiaries
aggregated by geography and broken down by use of funds; and (ii) a schedule of
the updated proposed Budget variances segregating changes for payroll for those
employees listed on Schedule 6.01 (e) from any other changes for payroll and
benefits.

 

(f)                                   Other Statements.  Contemporaneous with
the delivery to the lenders under the Novelion Intercompany Loan Agreement (and
in any case no later than one (1) calendar day following such delivery), copies
of all statements, reports, notices made available to Borrower’s security
holders generally, to such lenders or to any other holders of Indebtedness for
borrowed money, including, without limitation, (i) notice of the occurrence of
any default, which notice shall specify the nature thereof, the period of
existence thereof and what action the Borrower proposes to take with respect
thereto and (ii) notice of the occurrence of any matter that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(g)                                  Notices to Novelion Lenders.  Copies of all
notices to or from, and agreements and documents (including any amendments or
modifications thereto) entered into in connection with the Novelion Intercompany
Loan Agreement or the holders of the Convertible Notes (or the trustee thereof),
in each case, within one (1) Business Day of delivery, receipt or execution as
the case may be.

 

Section 6.02                             Certificates; Reports; Other
Information.  Promptly deliver to the Administrative Agent and to each Lender:

 

(a)                                 upon delivery of the financial statements
referred to in Section 6.01(a) a duly completed Compliance Certificate signed by
a Responsible Officer of the Borrower;

 

(b)                                 promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports and
registration statements which the Borrower files with

 

48

--------------------------------------------------------------------------------



 

the SEC or with any successor Governmental Authority (other than amendments to
any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
and

 

(c)                                  promptly upon receipt thereof, notice that
any third party has expressed an interest in writing (either formally or
informally) in acquiring all or substantially all of the Loan Parties’ business.

 

Delivery of any reports, information and documents under Section 6.01 and
Section 6.02 as well as any such reports, information and documents pursuant to
this Agreement, to the Administrative Agent and the Lenders is for informational
purposes only and the Administrative Agent’s and Lenders’ receipt of such shall
not constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Borrower’s
compliance with any of its covenants hereunder (as to which the Administrative
Agent and the Lenders are entitled to rely exclusively on the Compliance
Certificates).  The Administrative Agent and the Lenders shall have no
responsibility or liability for the filing, timeliness or content of any report
required under Section 6.01 or Section 6.02 or any other reports, information
and documents required under this Agreement (aside from any report that is
expressly the responsibility of the Lenders subject to the terms hereof).

 

Section 6.03                             Notice Requirements; Other
Information.  Promptly after a Responsible Officer obtains knowledge
thereof, notify the Administrative Agent and each Lender of each of the
following events or circumstances and provide to the Administrative Agent and
each Lender the following information and documents:

 

(a)                                 the occurrence of any Default, which notice
shall specify the nature thereof, the period of existence thereof and what
action the Borrower proposes to take with respect thereto;

 

(b)                                 the occurrence of any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  the commencement of, or any material
development in, any litigation or governmental proceeding (including without
limitation pursuant to any applicable Environmental Laws) pending against the
Borrower or any of the Subsidiaries that could reasonably be expected to be
determined adversely and, if so determined, to result in a Material Adverse
Effect;

 

(d)                                 the occurrence of any ERISA Event above the
Threshold Amount or the breach of any representation in Section 5.12;

 

(e)                                  any information with respect to
environmental matters as required by Section 6.04(b);

 

(f)                                   copies of all notices, requests and other
documents received by any Loan Party or any of its Subsidiaries under or
pursuant to any instrument, indenture, loan or

 

49

--------------------------------------------------------------------------------



 

credit or similar agreement relating to Indebtedness in excess of the Threshold
Amount regarding or related to any breach or default by any party thereto or any
other event that could materially impair the value of the interests or the
rights of any Loan Party or otherwise have a Material Adverse Effect and copies
of any amendment, modification or waiver of any provision of any such
instrument, indenture, loan or credit or similar agreement relating to
Indebtedness in excess of the Threshold Amount and, from time to time upon
request by the Administrative Agent (at the direction of the Required Lenders),
such information and reports regarding such instruments, indentures and loan and
credit and similar agreements relating to Indebtedness in excess of the
Threshold Amount as the Administrative Agent may reasonably request (at the
direction of the Required Lenders);

 

(g)                                  a tax event or liability not previously
disclosed in writing by the Borrower to the Administrative Agent which would
reasonably be expected to result in a material liability, together with any
other information as may be reasonably requested by the Required Lenders to
enable the Required Lenders to evaluate such matters;

 

(h)                                 any occurrence of a Change of Control; and

 

(i)                                     any change (i) in any Loan Party’s
corporate name, (ii) any Loan Party’s identity and corporate structure,
(iii) any Loan Party’s taxpayer identification number or (iv) any Loan Party’s
jurisdiction of incorporation.

 

Section 6.04                             Environmental Matters.  (a) Comply and
cause each of its Subsidiaries to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits; obtain and renew, and
cause each of its Subsidiaries to obtain and renew, all material Environmental
Permits required under Environmental Laws for its operations and properties; and
conduct, and cause each of its Subsidiaries to conduct, any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action required to remove and clean up all releases or threatened releases
of Hazardous Materials from any of its properties, as required under, and in
accordance with the requirements of all Environmental Laws; provided, however,
that neither the Borrower nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and, to the extent required by GAAP, appropriate reserves are being
maintained with respect to such circumstances.

 

(b)                                 Promptly, and in any event within
ten (10) Business Days, after a Responsible Officer obtains knowledge thereof,
notify the Administrative Agent of or, deliver to the Administrative Agent, for
further distribution to each Lender, copies of any and all material,
non-privileged written communications and material, non-privileged documents
concerning:

 

(i)                                     any Environmental Action against or of
any non-compliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that would (1) reasonably be expected
to result in a liability to any Loan Party in excess of $300,000 or (2) cause
any Mortgaged Properties to be subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law;

 

50

--------------------------------------------------------------------------------



 

(ii)                                  to the extent any of the following is
reasonably expected to result in a liability to any Loan Party in excess of
$300,000: (1) any occurrence of any release or threatened release of Hazardous
Materials required to be reported to any Governmental Authority under applicable
Environmental Law, (2) any remedial actions taken by any Loan Party or its
Subsidiaries in respect of any such release or threatened release that could
reasonably be expected to result in an Environmental Action or (3) the Loan
Parties’ discovery of any occurrence of or condition on any real property
adjoining or in the vicinity of any site or facility that would be reasonably
expected to cause such site or facility or any part thereof to be subject to any
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws;

 

(iii)                               to the extent any of the following is
reasonably expected to result in a liability to any Loan Party in excess of
$300,000: (1) any Permitted Acquisition that could reasonably be expected to
(A) expose the Borrower or any of its Subsidiaries to, or result in,
Environmental Actions or (B) affect the ability of the Borrower and its
Subsidiaries to maintain in full force and effect all Governmental
Authorizations and Environmental Permits required for the continued operations
of their respective businesses existing prior to such Permitted Acquisition and
(2) any action proposed to be taken by the Borrower or any of its Subsidiaries
to modify current operations in a manner that would reasonably be expected to
subject the Borrower and its Subsidiaries to any material additional obligations
or requirements under Environmental Laws;

 

(iv)                              copies of all material environmental reports
or audits (whether produced by the Borrower or its Subsidiaries or any third
party or Governmental Authority) and any Phase I or Phase II reports in respect
of any sites or real property owned, leased or operated by the Borrower and its
Subsidiaries that are in possession or control of any Loan Party or any of its
Subsidiaries;

 

(v)                                 to the extent any of the following is
reasonably expected to result in a liability to any Loan Party in excess of
$300,000: copies of any and all material, non-privileged written communications
with respect to (A) any Environmental Action, (B) any release or threatened
release or non-compliance with any Environmental Law required to be reported to
any Governmental Authority and (C) any request for information from a
Governmental Authority that suggests such Governmental Authority is
investigating the potential responsibility of the Borrower or any of its
Subsidiaries as a potentially responsible party;

 

(vi)                              the good faith belief that a release of
Hazardous Materials, or a violation of Environmental Law reasonably likely to
result in a fine or penalty in excess of $300,000, has occurred on or after the
Closing Date, and within 60 days after such request and at the expense of the
Borrower, any additional environmental site assessment reports for any of its or
its Subsidiaries’ properties described in such request prepared by an
environmental consulting firm acceptable to the Required Lenders, indicating the
presence or absence of such Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any such Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Required Lenders reasonably determine at any time that a material risk
exists that any such report

 

51

--------------------------------------------------------------------------------



 

will not be provided within the time referred to above, the Administrative Agent
may retain an environmental consulting firm to prepare such report at the
expense of the Borrower, and the Borrower hereby grants and agrees to cause any
Subsidiary that owns any property described in such request to grant at the time
of such request to the Administrative Agent, the Lenders, such firm and any
agents or representatives thereof, the right, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment; and

 

(vii)                           any such other documents and information as the
Administrative Agent (at the direction of the Required Lenders) may reasonably
request from time to time.

 

Section 6.05                             Maintenance of Existence. 
(a) Preserve, renew and maintain in full force and effect its legal existence,
structure and name under the Laws of the jurisdiction of its organization and
(b) take all commercially reasonable action to maintain all rights, privileges
(including its good standing), permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except (i) other than with
respect to any Loan Party, to the extent the Borrower’s board of directors (or
in the case of clause (b), a Responsible Officer) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower and its Subsidiaries and to the extent that the loss thereof shall
not be disadvantageous to Borrower, its Subsidiaries or the Lenders in any
material respect, (ii) pursuant to a transaction permitted by Section 7.04 or
Section 7.05 or (iii) in the case of clause (b), failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

Section 6.06                             Maintenance of Properties. 
(a) Maintain, preserve and protect all of its material properties and equipment
that are used or useful in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted, and make all commercially reasonable and appropriate
repairs, renewals, replacements, modifications, improvements, upgrades,
extensions and additions thereof except where failure to do so would not
reasonably be expected to materially adversely affect the use of the related
property.

 

Section 6.07                             Maintenance of Insurance.  Maintain
with financially sound and reputable insurance companies (in the good faith
judgment of management of the Borrower), insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Subsidiaries) as are customarily carried by Person engaged in
similar businesses and owning or leasing similar properties in the same general
areas in which the Borrower or such Subsidiary operates. Borrower shall cause
all property policies to have a lender’s loss payable endorsement showing
Administrative Agent as lender loss payee and use commercially reasonable
efforts to cause such endorsement to provide that the insurer must give
Administrative Agent at least twenty (20) days’ notice before canceling,
amending, or declining to renew its policy.  All liability policies shall show,
or have endorsements showing, Administrative Agent as an additional insured, and
all such policies (or the loss payable and additional insured endorsements)
shall provide that the insurer shall give Administrative Agent at least twenty
(20)

 

52

--------------------------------------------------------------------------------



 

days’ notice before canceling, amending, or declining to renew its policy.  At
any Lender’s request, each Loan Party shall deliver certified copies of policies
and evidence of all premium payments.  Proceeds payable under any casualty
policy in connection with a Casualty Event shall be subject to
Section 2.02(b)(ii).

 

Section 6.08                             Compliance with Laws.  Comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions, decrees and judgments applicable to it or to its business or
property, except where such non-compliance is not, either individually or in the
aggregate, reasonably likely to have a Material Adverse Effect.

 

Section 6.09                             Books and Records.  Maintain proper
books of record and account, in which entries that are full, true and correct in
all material respects and as are sufficient to permit the preparation of
financial statements in conformity with GAAP consistently applied, shall be made
of all material financial transactions and matters involving the assets and
business of any of the Loan Parties.

 

Section 6.10                             Inspection Rights; Lender Calls. 
(a) Permit representatives and independent contractors of the Administrative
Agent and each Lender (including, without limitation, financial advisors
retained by or for the benefit of the Administrative Agent or the Lenders or
their counsel, including the Financial Advisor) to visit and inspect any
properties and books and records of the Borrower and its Subsidiaries (subject,
in the case of third party customer sites, to customary access agreements) and
to discuss its affairs, finances and accounts with its directors, officers,
advisors and independent public accountants, all at the reasonable expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that such visits and inspections shall be
coordinated through the Required Lenders and any review of books and records
shall be done no more frequently than once per month absent the continuation of
an Event of Default.  The Administrative Agent and the Lenders shall give the
Borrower the opportunity to participate in any discussions with the Borrower’s
independent public accountants to the extent reasonably feasible.  Neither the
Borrower nor any Subsidiary shall be required to disclose to the Administrative
Agent or any Lender any information that, in the opinion of counsel to the
Borrower or such Subsidiary, is prohibited by Law to be disclosed, is subject to
attorney client privilege or constitutes attorney work product or the disclosure
of which would cause a material breach of a binding non-disclosure agreement
with a third party to the extent such agreement is not made in contemplation of
the avoidance of this Section 6.10.

 

(b)                                 Up to one (1) time in every two-week period,
upon the reasonable request of the Required Lenders, the Borrower’s chief
financial officer, together with the Borrower’s financial advisor shall hold a
conference call (at a mutually agreeable time, the cost of such call to be paid
by the Borrower) with the Administrative Agent and the Lenders, on which
conference calls shall be reviewed the Loan Parties’ financial performance,
operations, current trends and variance reports.

 

Section 6.11                             Additional Guarantors.  To the extent
any Person is required to become a Guarantor under the Loan Documents, (i) cause
such Person to become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guarantee and Collateral Agreement or
a Guarantee and Collateral Agreement Supplement substantially in the

 

53

--------------------------------------------------------------------------------



 

form attached to the Guarantee and Collateral Agreement, and (ii) deliver to the
Administrative Agent any applicable documents of the types referred to in
Section 4.01(a) and, if reasonably requested by the Required Lenders, favorable
opinions of counsel to such Person under New York Law, if applicable (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the Guarantee and Collateral Agreement), all in form, content
and scope reasonably satisfactory to the Required Lenders.

 

Section 6.12                             Use of Proceeds.  Use the proceeds of
any Loan, whether directly or indirectly, solely in a manner consistent with the
Permitted Uses.  Notwithstanding the foregoing, no part of the proceeds of any
Loan shall be used directly or indirectly to finance in any way payment of the
fees and expenses of any Person incurred in connection with (i) the
investigation (including discovery proceedings), initiation or prosecution of
any claims, causes of action, adversary proceedings, suits, arbitrations,
proceedings, applications, motions or other litigation of any type adverse to
any of the Secured Parties or any of their respective Affiliates, agents or
representatives, or their respective rights and remedies under or in respect of
the Loans provided pursuant to this Agreement; (ii) challenging the amount,
validity, perfection, priority or enforceability of, or asserting any defense,
counterclaim or offset to, the obligations and liens and security interests
granted under the Loan Documents, applicable non-bankruptcy law or otherwise; or
(iii) attempting to prevent, hinder or otherwise delay any of the Lenders’ or
the Administrative Agent’s assertion, enforcement or realization upon any of the
Collateral.

 

Section 6.13                             Anti-Corruption and Sanctions Laws.  To
the extent existing on the Closing Date, the Borrower will maintain in effect
such policies and procedures designed to promote compliance in all material
respects by the Borrower, its Subsidiaries, and their respective directors,
officers, employees, and agents with the FCPA and any other applicable
anti-corruption laws as well as Sanctions.

 

Section 6.14                             Taxes.  Pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all Taxes, assessments and
governmental charges or levies arising after the Closing Date imposed upon it or
upon its income or profits, or upon any properties belonging to it, in each case
on a timely basis, which, if unpaid when due and payable, may reasonably be
expected to become a tax Lien upon any properties of the Borrower or any of its
Subsidiaries thereof not otherwise permitted under this Agreement; provided that
neither the Borrower nor any of its Subsidiaries shall be required to pay any
such Tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP unless and until any tax Lien resulting
therefrom attaches to its property and becomes enforceable against its other
creditors.

 

Section 6.15                             End of Fiscal Years; Fiscal Quarters. 
Cause (i) its fiscal year to end on or about December 31 of each calendar year
and (ii) its fiscal quarters to end on or about March 31, June 30, September 30
and December 31 of each calendar year, in each case unless otherwise approved by
the Required Lenders.

 

Section 6.16                             ERISA.  (a) ERISA Events and ERISA
Reports.  (i) Promptly and in any event within ten (10) days after any Loan
Party, any Subsidiary or any ERISA Affiliate knows or has reason to know that
any ERISA Event has occurred, a statement of a Responsible Officer of the
Borrower describing such ERISA Event and the action, if any, that such Loan

 

54

--------------------------------------------------------------------------------



 

Party, such Subsidiary or such ERISA Affiliate has taken and proposes to take
with respect thereto and (ii) on the date any records, documents or other
information must be furnished to the PBGC with respect to any Plan pursuant to
Section 4010 of ERISA, a copy of such records, documents and information.

 

(b)                                 Plan Terminations.  Promptly and in any
event within five (5) Business Days after receipt thereof by any Loan Party or
any ERISA Affiliate, copies of each notice from the PBGC stating its intention
to terminate any Plan or to have a trustee appointed to administer any Plan.

 

(c)                                  Plan Annual Reports.  Promptly and in any
event within 30 days after the filing thereof with the Internal Revenue Service,
copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Plan.

 

(d)                                 Multiemployer Plan Notices.  Promptly and in
any event within five (5) Business Days after receipt thereof by any Loan Party,
any Subsidiary or any ERISA Affiliate from the sponsor of a Multiemployer Plan,
copies of each notice concerning (i) the imposition of Withdrawal Liability by
any such Multiemployer Plan, (ii) the reorganization or termination, or a
determination that such Multiemployer Plan is in endangered or critical status,
within the meaning of Title IV of ERISA, of any such Multiemployer Plan or
(iii) the amount of liability incurred, or that may be incurred, by such Loan
Party, such Subsidiary or such ERISA Affiliate in connection with any event
described in clause (i) or (ii).

 

Section 6.17                             Further Assurances.  Execute and
deliver, or cause to be executed and delivered, to the Administrative Agent such
reasonable documents and agreements, and shall take or cause to be taken such
reasonable actions, as the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents.

 

Section 6.18                             Business.  The Borrower will only, and
will only permit the Subsidiaries to, engage directly or indirectly in the
business engaged in by the Borrower and the Subsidiaries as of the Closing Date
and reasonable extensions thereof and businesses ancillary, corollary,
synergistic or complimentary thereto.

 

Section 6.19.  Post-Closing Matters.   To the extent not prohibited by any
Requirement of Law and not otherwise resulting in material adverse tax
consequences to the Borrower and its Subsidiaries, at the request of the
Required Lenders (or automatically to the extent requested under the Novelion
Intercompany Loan Agreement), the Borrower shall cause its Foreign Subsidiaries
designated by the Required Lenders to execute such guarantees, pledge agreements
and security documents as shall be customary in such local jurisdictions to
grant to Administrative Agent, for the benefit of the Secured Parties, a
guaranty of the Obligations secured by the equity interests and substantially
all assets of such Subsidiaries within 45 days of such request (or such longer
period as the Required Lenders may agree in their sole discretion).   In
addition, the Borrower shall deliver the following within 30 days of the Closing
Date (or such longer period as the Required Lenders may agree in their sole
discretion): (i) control agreements with respect to the Borrower’s deposit
accounts listed on the schedules to the Collateral Documents (other than any
Excluded Account (as defined in the Collateral Documents)) and (ii)

 

55

--------------------------------------------------------------------------------



 

insurance endorsements in accordance with Section 6.07, in each case in form and
substance reasonably acceptable to the Administrative Agent (subject to
indemnity provisions in such control agreements being subject to the
Administrative Agent’s approval in its sole discretion) and the Required
Lenders.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment outstanding hereunder or any
Loan or other Obligation hereunder which is accrued and payable shall remain
unpaid or unsatisfied, the Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly:

 

Section 7.01                             Liens.  Create, incur, assume or suffer
to exist any Lien upon any of its property, assets or revenues (including
accounts receivable), whether now owned or hereafter acquired, other than the
following Liens (collectively, “Permitted Liens”):

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the Closing Date and
listed on Schedule 7.01(b);

 

(c)                                  Liens for taxes, assessments or
governmental charges which are not overdue for a period of more than
thirty (30) days or which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the applicable Person to the extent required in accordance with GAAP;

 

(d)                                 statutory or common law Liens of landlords,
carriers, warehousemen, mechanics, materialmen, repairmen, suppliers,
construction contractors or other like Liens arising in the ordinary course of
business which secure amounts not to exceed $50,000 and not overdue for a period
of more than thirty (30) days or if more than thirty (30) days overdue, are
unfiled (or if filed have been discharged or stayed) and no other action has
been taken to enforce such Lien or which are being contested in good faith, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

 

(e)                                  (i) pledges and deposits in the ordinary
course of business securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Borrower or any Subsidiary and (ii) Liens securing
the financing of insurance premiums (to the extent such Liens extend to the
unearned premiums for such insurance) in the ordinary course of business;

 

(f)                                   Liens consisting of deposits made in
connection with Indebtedness of the types permitted under Sections 7.03(e) or
7.03(g) (in each case, other than for borrowed money) entered into in the
ordinary course of business or to secure the obligations otherwise permitted;

 

56

--------------------------------------------------------------------------------



 

(g)                                  easements, rights-of-way, covenants,
conditions, restrictions, encroachments, and other survey defects protrusions
and other similar encumbrances and minor title defects affecting real property
which were not incurred in connection with Indebtedness and do not in any case
materially and adversely interfere with the use of the property encumbered
thereby for its intended purposes;

 

(h)                                 Liens securing Indebtedness permitted under
Section 7.03(c); provided that (i) such Liens attach concurrently with or within
120 days after the acquisition, or the completion of the construction, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, replacements thereof and additions and
accessions to such property and the proceeds and the products thereof and
customary security deposits, and (iii) with respect to Capital Leases, such
Liens do not at any time extend to or cover any assets (except for additions and
accessions to such assets, replacements and products thereof and customary
security deposits) other than the assets subject to such Capital Leases;

 

(i)                                     Liens arising by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Subsidiary Guarantor (so
long as such Subsidiary remains a Subsidiary Guarantor) to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of the Borrower or such Subsidiary Guarantor or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Subsidiaries in the ordinary course of business;

 

(j)                                    Liens arising from precautionary Uniform
Commercial Code financing statement filings regarding leases entered into by the
Borrower and its Subsidiaries in the ordinary course of business;

 

(k)                                 any zoning, land-use or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property;

 

(l)                                     the modification, replacement, renewal
or extension of any Lien permitted by clause (b) of this Section 7.01; provided
that (i) the Lien does not extend to any additional property or additional
Indebtedness (except with respect to paid-in-kind obligations pursuant to the
terms of such Indebtedness as in effect on the Closing Date) other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof; and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03;

 

(m)                             nonconsensual statutory Liens arising after the
Closing Date;

 

(n)                                 judgment Liens in existence for less than
thirty (30) days after the entry

 

57

--------------------------------------------------------------------------------



 

thereof, or with respect to which execution has been stayed or the payment of
which is covered in full by insurance maintained with responsible insurance
companies, or which judgment Liens do not otherwise result in an Event of
Default under Section 8.01(h);

 

(o)                                 any interest or title of a lessor, licensor
or sublessor under any lease, license or sublease entered into by the Borrower
or any of its Subsidiaries in the ordinary course of its business and covering
only the assets so leased, or subleased;

 

(p)                                 other Liens not on borrowed money with
respect to which the aggregate amount of the obligations secured thereby does
not exceed $100,000 at any time outstanding; provided, that no such Liens shall
be on Equity Interests of the Borrower or any of its direct or indirect
Subsidiaries;

 

(q)                                 to the extent constituting a Lien and
permitted under Section 7.05, any non-exclusive licenses of Intellectual
Property granted to third parties and set forth on Schedule 5.17 and other
non-exclusive licenses after the Closing Date, in each case to the extent not
resulting in a legal transfer of title of the licensed Intellectual Property and
in the ordinary course of business, subject to exclusivity on territory aside
from the United States or Europe;

 

(r)                                    to the extent constituting Liens and
permitted under Section 7.05, any leases, subleases, licenses, or sublicenses
(other than licenses of Intellectual Property) granted to third parties that do
not materially interfere with the Loan Parties’ ordinary course of business;

 

(s)                                   Liens securing Indebtedness permitted
under Section 7.03(j) to the extent in accordance with and subject to the
Novelion Subordination Agreement; provided, that in no event shall the Liens
securing such Indebtedness be more expansive than the Liens securing the
Obligations; and

 

(t)                                    Liens consisting of cash deposits not to
exceed $200,000 securing Indebtedness permitted under Section 7.03(i).

 

Section 7.02                             Investments.  Make any Investments,
except:

 

(a)                                 Investments by the Borrower or its
Subsidiaries in cash and Cash Equivalents;

 

(b)                                 loans and advances to officers, directors or
employees in the ordinary course of the business of the Borrower and
its Subsidiaries in an aggregate principal amount not to exceed $50,000 at any
time outstanding;

 

(c)                                  Investments existing as of the Closing Date
and disclosed on Schedule 7.02(c) and Investments consisting of any
modification, replacement, renewal, reinvestment or extension of any such
Investment; provided that the amount of any Investment permitted pursuant to
this Section 7.02(c) is not increased from the amount of such Investment on the
Closing Date;

 

58

--------------------------------------------------------------------------------



 

(d)                                 so long as immediately before and after
giving effect to any such Investment, no Default has occurred and is continuing,
other Investments that do not exceed $250,000 in the aggregate (net of any
return or distribution of capital or repayments of principal in respect thereof)
to the extent expressly set forth in the Budget;

 

(e)                                  Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business; and

 

(f)                                   other Investments made (i) by any
Subsidiary that is not a Loan Party in any other Subsidiary that is not a Loan
Party, (ii) by any Loan Party in any Foreign Subsidiary for operating expenses
in Latin America, Europe, Middle East and Africa and operating expenses and
manufacturing costs of inventory in the United Kingdom, in each case consistent
with past practices and in the ordinary course of business and to the extent set
forth in the Budget for such Investments in Foreign Subsidiaries in an aggregate
amount and not to exceed $25,000,000 in the aggregate during the term of this
Agreement and (iii) by any Subsidiary that is not a Loan Party in any Person to
the extent not exceeding $100,000 outstanding at any one time.

 

Section 7.03                             Indebtedness.  Create, incur, assume or
suffer to exist any Indebtedness, except the following, without duplication:

 

(a)                                 Indebtedness of the Borrower and other Loan
Parties under the Loan Documents;

 

(b)                                 Indebtedness outstanding on the Closing Date
and listed on Schedule 7.03(b);

 

(c)                                  additional Capital Leases incurred after
the Closing Date and purchase money Indebtedness in an aggregate amount not to
exceed $750,000 in the aggregate at any time outstanding, and any Refinancing
Indebtedness in respect of such Indebtedness; provided that any such
Indebtedness (x) in the case of additional Capital Leases or purchase money
Indebtedness, shall be secured only by the asset subject to such additional
Capital Leases or acquired asset in connection with the incurrence of such
Indebtedness, as the case may be, and (ii) in the case of purchase money
Indebtedness, shall constitute not less than 75% of the aggregate consideration
paid with respect to such asset;

 

(d)                                 other unsecured Indebtedness in an aggregate
principal amount not to exceed $250,000 at any time outstanding;

 

(e)                                  Indebtedness in respect of performance of
bids, trade contracts, governmental contracts and leases (other than
Indebtedness for borrowed money), statutory obligations, surety, stay,
indemnity, customs and appeal bonds, performance bonds and other obligations of
a like nature (including those to secure health, safety and environmental
obligations), and, in each case, letters of credit in respect thereof, incurred
in the ordinary course of business;

 

59

--------------------------------------------------------------------------------



 

(f)                                   non-recourse Indebtedness incurred by the
Borrower or any of its Subsidiaries to finance the payment of insurance premiums
of such Person;

 

(g)                                  Indebtedness owed to any Person providing
worker’s compensation, unemployment insurance and other social security
legislation, health, disability or other employee benefits or property, casualty
or liability insurance to the Borrower or any of its Subsidiaries incurred in
connection with such Person providing such benefits or insurance pursuant to
customary reimbursement or indemnification obligations to such Person;

 

(h)                                 to the extent constituting Indebtedness,
each of the Investments permitted pursuant to Section 7.02;

 

(i)                                     reimbursement obligations owed to banks
and financial institutions with respect to credit card services in an aggregate
amount at any one time not exceeding $200,000;

 

(j)                                    Indebtedness of the Borrower and the Loan
Parties under the Novelion Intercompany Loan Agreement in an aggregate principal
amount of $36,829,803 (after giving effect to the Permitted Uses) plus any
paid-in-kind interest in accordance with the terms thereof) and subject to the
Novelion Subordination Agreement; provided¸ that no Subsidiaries of the Borrower
shall guaranty such Indebtedness unless such Subsidiaries also guaranty the
Obligations; and

 

(k)                                 Indebtedness consisting of accounts payable
incurred in the ordinary course of business past due for more than 120 days
after its stated due date (except for accounts payable contested in good faith)
which do not in the aggregate exceed $750,000.

 

Section 7.04                             Fundamental Changes.  Merge, dissolve,
liquidate, consolidate with or into another Person, split or allow any change to
the ownership of the Borrower or any of its Subsidiaries, or Dispose of (whether
in one transaction or in a series of transactions) all or substantially all of
its assets (whether now owned or hereafter acquired) to or in favor of any
Person.

 

Section 7.05                             Dispositions.  Make any Disposition or
enter into any agreement to make any Disposition, except:

 

(a)                                 Dispositions of obsolete, worn out or
surplus property, whether now owned or hereafter acquired, in the ordinary
course of business and Dispositions of property no longer used or useful in the
conduct of the business of the Borrower and its Subsidiaries, in each case to
the extent constituting immaterial property;

 

(b)                                 Dispositions in the ordinary course of
business of Cash Equivalents;

 

(c)                                  sales of inventory in the ordinary course
of business;

 

(d)                                 Dispositions (other than of material
Intellectual Property or of assets relating to metreleptin) for fair market
value; provided that (i) the aggregate amount of

 

60

--------------------------------------------------------------------------------



 

Dispositions during any fiscal year does not exceed $250,000, (ii) immediately
prior to and immediately after giving effect to such Disposition, no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (iii) no less than one hundred percent (100%) of the consideration received
for any such Disposition is received in cash;

 

(e)                                  the leasing, as lessor, of real or personal
property not presently used or useful in such Person’s business and is otherwise
in the ordinary course of business;

 

(f)                                   Dispositions of equipment or other assets,
to the extent that such equipment is exchanged for credit against the purchase
price of similar replacement equipment or assets or the proceeds of such
Dispositions are reasonably promptly applied to the purchase price of similar
replacement equipment, all in the ordinary course of business;

 

(g)                                  Dispositions constituting an Intellectual
Property that is not material to the conduct of the business of the Borrower and
its Subsidiaries;

 

(h)                                 Dispositions otherwise permitted by Sections
7.01, 7.02 or 7.03 and Dispositions from any Subsidiary that is not a Loan Party
to any other Subsidiary that is not a Loan Party; and

 

(i)                                     any Permitted Licensing Transaction;
provided that (A) the aggregate Net Cash Proceeds received shall be no less than
the amount specified in Schedule 1.01, of which the first $15,000,000 shall be
retained by the Borrower of which up to $12,000,000 of such retained proceeds
shall be used in accordance with the Certain Proceeds Reinvestment Budget and
the balance of such $15,000,000 used in accordance with the Budget and the
remaining Net Cash Proceeds applied in accordance with the application
requirement specified on Schedule 1.01; provided, that in no event shall any of
the proceeds retained by the Borrower be used to fund litigation, investigation
or affirmative claims of any kind against the holders of the Convertible Notes
or any Lender, including challenging the validity or enforceability of the Loans
or the Liens Securing same or the Convertible Notes; provided, further, that if
Novelion or any of its Subsidiaries (other than Borrower or any of its
Subsidiaries) initiates litigation, investigations, proceedings or any other
affirmative claims against, or threatens in writing to initiate litigation,
investigations, proceedings or bring any affirmative claims against, any Lender
in connection with this Agreement, any Loan Document or the Loans or the holders
of the Convertible Notes in connection with the Convertible Notes, including,
challenging the validity or enforceability of the Convertible Notes or the Loans
or the Liens securing same, or otherwise breaches the terms of the Novelion
Subordination Agreement, then all of such Net Cash Proceeds in excess of
$15,000,000 shall be applied to the New Money Loans (it being understood and
agreed that any action taken by Novelion in defense of any Subordinated
Obligations (as defined in the Novelion Subordination Agreement) or otherwise in
pursuit of its rights and claims in accordance with the Novelion Subordination
Agreement, is excluded from the scope of this proviso clause).

 

61

--------------------------------------------------------------------------------



 

provided that, in the case of Dispositions under Section 7.05(i), the Borrower
shall provide prior written notice to the Lenders of any such Disposition, and
provided further that the proceeds of any other Dispositions permitted hereunder
shall be applied in accordance with the requirements of Section 2.02(b)(i) to
the extent required under such section.

 

Section 7.06                             Restricted Payments.  Declare or make,
directly or indirectly, any Restricted Payment, except:

 

(a)                                 to the extent constituting a Restricted
Payment, the payment of fees of non-insider directors to the extent expressly
set forth in the Budget and the reimbursement of reasonable expenses;

 

(b)                                 the Subsidiaries of the Borrower may make
direct or indirect Restricted Payments to the Borrower and other Subsidiaries of
the Borrower that are Loan Parties;

 

(c)                                  so long as no Event of Default has occurred
and is continuing, Restricted Payments to Novelion to be used for (i) customary
director indemnification payments to Novelion’s director nominees serving on the
board of directors of Borrower, and (ii) financial and other reporting and
similar customary administrative costs and expenses attributable and fairly
allocable to the Loan Parties (including audit and professional fees and other
ordinary course operating and administrative expenses incurred by Novelion in
its capacity as the ultimate holding company of the Borrower), in the case of
this clause (ii) to the extent expressly set forth in the Budget;

 

(d)                                 the Borrower and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
stock or other common Equity Interests of such Person (other than Disqualified
Equity Interests);

 

(e)                                  Restricted Payments consisting of Tax
Distributions to the extent set forth in the Budget;

 

(f)                                   Permitted Affiliate Services Payments to
the extent constituting a Restricted Payment; and

 

(g)                                  To the extent constituting a Restricted
Payment, any prepayment of the Novelion Intercompany Loans to the extent
required by Section 7.05(i).

 

Section 7.07                             Change in Nature of Business.  Engage
in any line of business other than those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business reasonably
related or ancillary thereto; provided, that Aegerion Securities Corporation
shall not engage in any business activities,  maintain any assets or incur any
Indebtedness, except it may maintain cash not to exceed $19,000,000 for the
period commencing on December 15, 2018 and ending on January 4, 2019, after
which period such cash shall be immediately returned to the Borrower.

 

Section 7.08                             Transactions with Affiliates.  Enter
into any transaction of any kind with any Affiliate of the Borrower, whether or
not in the ordinary course of business, other than:

 

62

--------------------------------------------------------------------------------



 

(a)                                 transactions to the extent expressly set
forth in the Budget including Permitted Affiliate Services Payments;

 

(b)                                 transactions contemplated by the
Restructuring;

 

(c)                                  any transactions expressly permitted under
Section 7.02, Section 7.04 and Section 7.06; provided that all parties to such
transactions are Loan Parties or their Wholly-owned Subsidiaries;

 

(d)                                 so long as it has been approved by the
Borrower’s or its applicable Subsidiary’s board of directors or other governing
body to the extent required in accordance with applicable law, (i) customary
indemnifications of non-officer directors of the Loan Parties and their
respective Subsidiaries and (ii) the payment of reasonable and customary
compensation and indemnification arrangements and benefit plans for officers and
employees of the Loan Parties and their respective Subsidiaries in the ordinary
course of business, in each case to the extent expressly set forth in the Budget
and approved by all independent directors of the Borrower’s board of directors;
provided, such indemnifications shall not be required to be set forth in the
Budget;

 

(e)                                  transactions under the agreements existing
on the Closing Date and listed on Schedule 7.08; provided, that any
expenditures, monetary transfers or other use of cash or the proceeds of any
Loans are set forth in the Budget; and

 

(f)                                   any payments under the Novelion
Intercompany Loan Agreement to the extent required by Section 7.05(i).

 

Section 7.09                             Prepayments and Modifications of
Certain Agreements.  (a) Amend or modify any of the terms of any Indebtedness in
an outstanding amount exceeding the Threshold Amount of any of the Loan Parties
or their Subsidiaries if such amendment or modification would add or change any
terms in a manner adverse to the Loan Parties or the Lenders, or shorten the
final maturity or average life to maturity of any such Indebtedness or require
any payment to be made sooner than originally scheduled or increase the interest
rate applicable thereto; provided that any amendments or modifications to any of
the terms of the Novelion Intercompany Loans shall be governed by the Novelion
Subordination Agreement.

 

(b)                                 Make or permit any distribution or payment
(whether in cash or otherwise) of principal, interest or any other amounts on
any Indebtedness, or seek or obtain approval by the Borrower’s board of
directors to permit the foregoing other than with respect to the Obligations and
Indebtedness under the Novelion Intercompany Loan Agreement solely to the extent
any payments under the Novelion Intercompany Loan Agreement are permitted under
the Novelion Subordination Agreement.

 

(c)                                  Amend or modify, or permit the amendment,
modification or waiver of, any provision of any Material Contract to which any
Loan Party or any Subsidiary thereof is a party or by which it or any of its
property or assets is bound, in each case after the original execution and
delivery thereof (or, if later, the date hereof) in any substantive manner that
would be adverse to the Lenders’ interests hereunder, without the written
consent of the Required Lenders; provided that any amendments, modifications or
waivers of any provision of the

 

63

--------------------------------------------------------------------------------



 

Novelion Intercompany Loan Agreement or any “Loan Document” referenced therein
shall be governed by the Novelion Subordination Agreement.

 

Section 7.10                             Negative Pledge.  Enter into or suffer
to exist, or permit any of its Subsidiaries to enter into or suffer to exist,
(x) any agreement prohibiting or conditioning the creation or assumption of any
Lien upon any of its property or assets except (a) agreements in favor of the
Administrative Agent or (b) prohibitions or conditions under (i) any Capital
Lease permitted by Section 7.03(c) solely to the extent that such Capital Lease
prohibits a Lien on the property subject thereto, or (ii) by reason of customary
provisions restricting pledges, assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) or (iii) any Indebtedness outstanding on the Closing Date
(including, for the avoidance of doubt, the Novelion Intercompany Loans and the
Convertible Notes) or (y) any agreement or arrangement limiting the ability of
any of its Subsidiaries to declare or pay dividends or other distributions in
respect of its Equity Interests or repay or prepay any Indebtedness owed to,
make loans or advances to, or otherwise transfer assets to or make Investments
in, the Borrower or any of its Subsidiaries of the Borrower (whether through a
covenant restricting dividends, loans, asset transfers or investments, a
financial covenant or otherwise), except (a) the Loan Documents and (b) any
Indebtedness outstanding on the Closing Date (including, for the avoidance of
doubt, the Novelion Intercompany Loans and the Convertible Notes).

 

Section 7.11                             Amendments to Organization Documents. 
Amend, or permit any of its Subsidiaries to amend, its certificate of
incorporation or bylaws or other Organization Documents in a manner adverse to
the interests of the Lenders hereunder, without the written consent of the
Required Lenders.

 

Section 7.12                             Use of Proceeds.  (a)  Use, directly or
indirectly, the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (x) to fund, finance, or facilitate any activities, business, or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(y) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise).

 

(b)                                 Use any part of the proceeds of the Loans
directly or indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Law.

 

Section 7.13                             Accounting Changes.  Make any change in
(a) accounting policies or reporting practices, except as required by GAAP or
(b) Fiscal Year.

 

Section 7.14                             OFAC.  (a)   Become a Sanctioned
Person, (b) become organized, resident or located in a Sanctioned Country, or
(c) engage in any transactions or dealings with a Sanctioned Person or in a
Sanctioned Country in violation of Sanctions.

 

Section 7.15                             Ownership of Subsidiaries. 
Notwithstanding any other provisions of this Agreement to the contrary,
organize, create, acquire or permit to exist after the Closing Date

 

64

--------------------------------------------------------------------------------



 

any Subsidiaries of the Borrower other than those existing on the Closing Date
and set forth on Schedule 5.14.

 

Section 7.16                             Compliance with Budget.  Except as
otherwise provided herein or approved by the Required Lenders, the Loan Parties
shall not (a) use any cash or the proceeds of any Loans or Collateral or the
proceeds thereof in a manner or for a purpose other than in accordance with this
Agreement and the Budget, (b) permit operating disbursements (as defined in the
Initial Budget) for the first week following the Closing Date, to be more than
the corresponding amounts set forth in the Initial Budget for such period
subject to a variance of not greater than 25%, (c) permit operating
disbursements (as defined in the Initial Budget) for the two week period
following the Closing Date, to be more than the corresponding amounts set forth
in the Initial Budget for such period, subject to a variance of not greater than
25%, and (d) permit operating disbursements (as defined in the Initial Budget or
Budget, as then applicable) for the third week and each week thereafter, to be
tested after the fourth week after the Closing Date on a trailing four week
basis, to be more than the corresponding amounts set forth in the Initial Budget
or Budget, as then applicable, for such period, subject to a variance of not
greater than 15% (the foregoing covenants (b), (c) and (d) to be tested every
week, commencing with the first week following the Closing Date), (e) permit
cumulative total cash receipts (as defined in the Initial Budget) for the first
two full weeks after the Closing Date to be less than the corresponding amounts
set forth in the Initial Budget for such period subject to a variance of not
greater than 25%, (f) permit cumulative total cash receipts (as defined in the
Initial Budget or Budget, as then applicable) for the fourth week after the
Closing Date and every two weeks thereafter, to be no less than the
corresponding amounts set forth in the Initial Budget or Budget, as then
applicable, for such two week period, subject to a variance of not greater than
20% (the foregoing covenants (e) and (f) to be tested every second week,
commencing with the second full week following the Closing Date); provided
further for 7.16(e) and 7.16(f), if a cash receipt that was scheduled to be
received in the Initial Budget or Budget, as then applicable, in the week this
covenant is tested is received within three business days after the test week,
this receipt shall be applied as if it was received during the test week.
Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, in no event shall the Loan Parties make any expenditures, payments,
repayments or prepayments, dividends, distributions, reimbursements or similar
transaction to Novelion or any Subsidiary thereof (excluding Borrower and any
Subsidiary thereof) during the term of this Agreement unless expressly set forth
in the line item of the Budget titled “Permitted Affiliate Services Payments” or
expressly permitted by the Novelion Subordination Agreement.

 

Section 7.17                             Compliance With Certain Laws.

 

(a)                                 (i) Violate any Anti-Terrorism Laws,
(ii) engage in any transaction, investment, undertaking or activity that
conceals the identity, source or destination of the proceeds from any category
of prohibited offenses designated by the Organization for Economic Co-operation
and Development’s Financial Action Task Force on Money Laundering or
(iii) permit any of their respective Affiliates to violate these laws or engage
in these actions.

 

(b)                                 (i) Deal in, or otherwise engage in any
transaction related to, any property or interests in property blocked pursuant
to any Anti-Terrorism Law, (ii) engage in or conspire to

 

65

--------------------------------------------------------------------------------



 

engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempt to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

(c)                                  Become an “investment company” or a company
controlled by an “investment company” under the Investment Company Act of 1940,
as amended.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01                             Events of Default.  Any of the
following events referred to in this Section 8.01 shall constitute an “Event of
Default”:

 

(a)                                 Non-Payment.  Any Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or (ii) within three (3) Business Days after the same becomes due in cash, any
interest on any Loan or any other amount payable hereunder or with respect to
any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.01(c), Section 6.01(d), Section 6.01(e), Section 6.01(f), 
Section 6.03(a), Section 6.05, Section 6.07, Section 6.10(b), Section 6.12,
Section 6.19 or Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for fifteen (15) days after
receipt by the Borrower of written notice thereof by the Administrative Agent or
the Required Lenders; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or

 

(e)                                  Cross-Default.  Any Loan Party or any
Subsidiary (A) fails to make any payment beyond the applicable grace period with
respect thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate principal amount of not less than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; or

 

66

--------------------------------------------------------------------------------



 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes a general assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, interim receiver, receiver and manager, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, interim receiver, receiver and manager, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for sixty (60)
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty (60)
calendar days; or an order for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process in respect of a
claim in excess of the Threshold Amount is issued or levied against all or any
material part of the property of the Loan Parties and their Subsidiaries, taken
as a whole, and is not released, vacated, stayed or fully bonded within sixty
(60) days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary a final judgment or order for the payment of money
in an aggregate amount exceeding the Threshold Amount (to the extent not covered
by independent third-party insurance as to which the insurer has been notified
of such judgment or order and does not deny or fail to confirm coverage) and
such judgment or order shall not have been satisfied, vacated, discharged or
stayed or bonded pending an appeal for a period of sixty (60) consecutive days;
or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or would
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA in an aggregate amount which would reasonably be expected to exceed the
Threshold Amount, (ii) any Loan Party, any Subsidiary or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its Withdrawal Liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount which would
reasonably be expected to exceed the Threshold Amount, or (iii) any Loan Party,
any Subsidiary or any ERISA Affiliate shall have been notified by the sponsor of
a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, and as a result of
such reorganization or termination the aggregate annual contributions of the
Loan Parties, the Subsidiaries and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs

 

67

--------------------------------------------------------------------------------



 

by an aggregate amount which would reasonably be expected to exceed the
Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or the satisfaction in full of all the Obligations, ceases to be in
full force and effect; or any Loan Party contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document
(other than as a result of repayment in full of the Obligations and termination
of the Aggregate Commitments), purports to revoke or rescind any Loan Document
or asserts that any Collateral Document is invalid or unenforceable; or

 

(k)                                 Change of Control; Structure.  There occurs
any (i) Change of Control or (ii) any change to the ownership of direct and
indirect Subsidiaries of Novelion from the ownership structure set forth on
Schedule 5.14; or

 

(l)                                     Liens.  Any Collateral Document shall
for any reason cease to create a valid and perfected Lien (having the priorities
specified therein and the Novelion Subordination Agreement) on and security
interest in the Collateral; or

 

(m)                             Dissolution or Liquidation.  Any Loan Party
voluntarily or involuntarily dissolves or is dissolved, liquidates or is
liquidated or files a motion with a bankruptcy court seeking authorization to
dissolve or liquidate; or

 

(n)                                 Failure to Conduct Business.  If any Loan
Party is enjoined, restrained or in any way prevented by court order from
continuing to conduct all or any material part of its business affairs or any
Loan Party or any of their respective Subsidiaries’ cessation of all or any
material part of its business operations (other than in connection with a sale
of assets permitted by the Loan Documents or otherwise consented to by the
Required Lenders); or

 

(o)                                 Novelion.  (i) Novelion or any of such
Subsidiaries becomes the subject of any event described in Sections 8.01(f), or
(ii) with respect to the board of directors of the Borrower, (A) any of the
independent directors on such board resigns, is terminated or is otherwise
removed (unless replaced with the prior consent of the Required Lenders, which
consent not to be unreasonably withheld, conditioned or delayed, concurrently at
the time of such termination or removal or within five Business Days, in the
case of resignation), (B) the number of independent directors is reduced or
(C) the independent directors no longer constitute 50% of such board of
directors;

 

(p)                                 Financial Advisor.  The Borrower no longer
retains Alix Partners as its financial advisor unless replaced with a financial
advisor acceptable to the Required Lenders; or

 

(q)                                 Subordination.   The Novelion Subordination
Agreement or any other subordination agreement shall for any reason be revoked
or invalidated or otherwise cease to be in full force and effect, any Person
shall be in breach thereof (including

 

68

--------------------------------------------------------------------------------



 

receipt of any payment or other property in violation of the Novelion
Subordination Agreement or any other subordination agreement) or contest in any
manner the validity or enforceability thereof or deny that it has any further
liability or obligation thereunder, or the Obligations shall for any reason be
subordinated or shall not have the priority contemplated by this Agreement, in
each case except as set forth in the Novelion Subordination Agreement.

 

Section 8.02                             Remedies Upon Event of Default.  (a) If
any Event of Default occurs and is continuing, the Administrative Agent may take
any or all of the following actions:

 

(i)                                     declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments shall be terminated;

 

(ii)                                  declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(iii)                               set-off against any outstanding Obligations
amounts held for the account of the Loan Parties as cash collateral or in the
accounts of any Loan Party maintained by or with the Administrative Agent, any
Lender or their respective Affiliates; and

 

(iv)                              take any action or exercise on behalf of
itself and the Lenders all rights and remedies available to it and the Lenders
under the Loan Documents or applicable Law.

 

(b)                                 If an Event of Default has occurred and is
continuing:  (i) the Administrative Agent shall have for the benefit the Secured
Parties, in addition to all other rights of the Administrative Agent and the
Lenders, the rights and remedies of a secured party under the Uniform Commercial
Code; (ii) the Administrative Agent may, at any time, take possession of the
Collateral and keep it on any Loan Party’s premises, at no cost (including any
charge pursuant to Section 506(c) of the Bankruptcy Code) to the Administrative
Agent or any Lender, or remove any part of it to such other place or places as
the Administrative Agent may desire, or the Borrower shall, upon the
Administrative Agent’s demand, at the Borrower’s cost, assemble the Collateral
and make it available to the Administrative Agent at a place or places
reasonably convenient to the Administrative Agent; and (iii) the Administrative
Agent may sell and deliver any Collateral at public or private sales, for cash,
upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable at the direction of the Required Lenders,
and may, if the Administrative Agent at the direction of the Required Lenders
deems it reasonable, postpone or adjourn any sale of the Collateral by an
announcement at the time and place of sale or of such postponed or adjourned
sale without giving a new notice of sale.  Without in any way requiring notice
to be given in the following manner, the Loan Parties agree that any notice by
the Administrative Agent of sale, disposition or other intended action hereunder
or in connection herewith, whether required by the Uniform Commercial Code or
otherwise, shall constitute reasonable notice to the Loan Parties if such notice
is mailed by

 

69

--------------------------------------------------------------------------------



 

registered or certified mail, return receipt requested, postage prepaid, or is
delivered personally against receipt to the Borrower, at least ten (10) Business
Days prior to such action to the Borrower’s address specified herein.  If any
Collateral is sold on terms other than payment in full at the time of sale, no
credit shall be given against the Obligations until the Administrative Agent or
the Lenders receive payment, and if the buyer defaults in payment, the
Administrative Agent may resell the Collateral without further notice to the
Loan Parties.  In the event the Administrative Agent seeks to take possession of
all or any portion of the Collateral by judicial process, the Loan Parties
irrevocably waives:  (A) the posting of any bond, surety or security with
respect thereto which might otherwise be required; (B) any demand for possession
prior to the commencement of any suit or action to recover the Collateral; and
(C) any requirement that the Administrative Agent retain possession and not
dispose of any Collateral until after trial or final judgment.  The Loan Parties
agree that the Administrative Agent has no obligation to preserve rights to the
Collateral or marshal any Collateral for the benefit of any Person.  The
Administrative Agent is hereby granted a license or other right to use, without
charge, but subject to the terms of the of licenses to the Loan Parties with
respect to Intellectual Property licensed to the Loan Parties, the Loan Parties’
Intellectual Property and advertising matter, or any similar property, in
completing production of, advertising or selling any Collateral,  provided, that
such licenses to be granted hereunder with respect to trademarks and service
marks shall be subject to the maintenance of quality standards with respect to
the goods and services on which such trademarks and service marks are used
sufficient to preserve the validity and enforceability of such trademark and
service marks and the applicable Loan Party’s rights under all licenses and all
franchise agreements shall inure to the Administrative Agent’s benefit for such
purpose.  The proceeds of sale shall be applied first to all expenses of sale,
including attorneys’ fees, and then to the Obligations in accordance with
Section 8.03.

 

Section 8.03                             Application of Funds.  If the
circumstances described in Section 2.08(f) have occurred, or after the exercise
of remedies provided for in Section 8.02 any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order,
subject to the terms and conditions of the Novelion Subordination Agreement:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest and fees in respect of the New Money Loans (including, but not
limited to, post-petition interest), ratably among the Lenders in proportion to
the respective amounts described in this clause Third payable to them;

 

70

--------------------------------------------------------------------------------



 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal or face amounts of the New Money Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the payment of that portion of the Obligations constituting accrued
and unpaid interest in respect of the Roll Up Loans, ratably among the Lenders
in proportion to the respective amounts described in this clause Fifth payable
to them;

 

Sixth, to the payment of that portion of the Obligations constituting unpaid
principal or face amounts of the Roll Up Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Sixth held by
them;

 

Seventh, to the payment of all other Obligations of the Loan Parties that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, for the account of and paid to the Loan Parties or whoever may be
lawfully entitled thereto.

 

The Loan Parties shall remain liable for any deficiency.

 

ARTICLE IX

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

Section 9.01                             Appointment and Authorization. 
(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained in this Agreement or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

Notwithstanding any provision contained in this Agreement providing for any
action in the Administrative Agent’s reasonable discretion or approval of any
action or matter in the Administrative Agent’s reasonable satisfaction, the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary

 

71

--------------------------------------------------------------------------------



 

rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents) which may be
delivered by electronic transmission (including e-mail by such Lenders or
counsel to the Required Lenders (which on the date hereof is Latham & Watkins
LLP); provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law and shall, in the Administrative Agent’s sole discretion, be
accompanied by indemnity or security satisfactory to the Administrative Agent
and subject to the indemnification set forth in Section 9.07.  The
Administrative Agent shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower, any other Loan
Party or any of their respective Affiliates that is communicated to or obtained
by the Person serving as the Administrative Agent or any other Agent-Related
Person in any capacity.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders (in its
capacity as a Lender) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest,
charge or other Lien created by the Collateral Documents for and on behalf of or
on trust for) such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX (including Section 9.07, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

Section 9.02                             Delegation of Duties.  The
Administrative Agent may execute any of its duties under this Agreement or any
other Loan Document (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the

 

72

--------------------------------------------------------------------------------



 

Collateral Documents or of exercising any rights and remedies thereunder) by or
through Affiliates, agents, employees or attorneys-in-fact, such sub-agents as
shall be deemed necessary by the Administrative Agent, and shall be entitled to
advice of counsel, both internal and external, and other consultants or experts
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agent or
sub-agent or attorney-in-fact that it selects in the absence of gross negligence
or willful misconduct as determined by a final nonappealable judgment of a court
of competent jurisdiction.

 

Section 9.03                             Liability of the Administrative Agent. 
No Agent-Related Person shall (a) be liable to any Lender for any action taken
or omitted to be taken by any of them under or in connection with this Agreement
or any other Loan Document or the transactions contemplated hereby (except for
its own gross negligence or willful misconduct, as determined by the final
nonappealable judgment of a court of competent jurisdiction, in connection with
its duties expressly set forth herein), or (b) be responsible in any manner to
any Lender or Participant for any recital, statement, representation or warranty
made by any Loan Party or any officer thereof, contained herein or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents, or
for any failure of any Loan Party or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lender or Participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof. The
Administrative Agent shall not be responsible or liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Administrative Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action.  In no event shall the Administrative Agent be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, future changes in applicable law or regulation, and interruptions,
loss or malfunctions of utilities, communications or computer (software and
hardware) services; it being understood that the Administrative Agent shall use
reasonable efforts consistent with accepted practices in the banking industry to
resume performance as soon as practicable under the circumstances.

 

Section 9.04                             Reliance by the Administrative Agent. 
(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it in good faith to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by the Administrative
Agent.  The Administrative Agent shall be fully justified in

 

73

--------------------------------------------------------------------------------



 

failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

Section 9.05                             Notice of Default.  The Administrative
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default
and stating that such notice is a “notice of default”.  The Administrative Agent
will promptly notify the Lenders of its receipt of any such notice.  The
Administrative Agent shall take such action with respect to any Event of Default
as may be directed by the Required Lenders in accordance with Article VIII;
provided that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Event of
Default as it shall deem advisable or in the best interest of the Lenders.

 

Section 9.06                             Credit Decision; Disclosure of
Information by the Administrative Agent.  Each Lender acknowledges that no
Agent-Related Person has made any representation or warranty to it, and that no
act by the Administrative Agent hereafter taken, including any consent to and
acceptance of any assignment or review of the affairs of any Loan Party or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession. 
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower and the other Loan Parties
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make

 

74

--------------------------------------------------------------------------------



 

such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

Section 9.07                             Indemnification of the Administrative
Agent.  Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities to the extent
incurred by it; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final non-appealable judgment of a
court of competent jurisdiction; provided that no action taken in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.07.  In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower;
provided that such reimbursement by the Lenders shall not affect the Borrower’s
continuing reimbursement obligations with respect thereto, if any.  The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation or removal
of the Administrative Agent.

 

Section 9.08                             The Administrative Agent in its
Individual Capacity.  The Administrative Agent and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though the Administrative Agent were not the
Administrative Agent hereunder and without notice to or consent of the Lenders. 
The Lenders acknowledge that, pursuant to such activities, the Administrative
Agent or its Affiliates may receive information regarding any Loan Party or any
Affiliate of a Loan Party (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall not be under any obligation to
provide such information to them.  With respect to its Loans, the Administrative
Agent shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and

 

75

--------------------------------------------------------------------------------



 

powers as though it were not the Administrative Agent, and the terms “Lender”
and “Lenders” include Cantor Fitzgerald Securities in its individual capacity.

 

Section 9.09                             Successor Agents.  The Administrative
Agent may resign as the Administrative Agent upon thirty (30) days’ notice to
the Lenders and the Borrower.  If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint a successor agent for the
Lenders.  If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the retiring Administrative Agent may
appoint, after consulting with the Lenders, a successor agent from among the
Lenders.  Upon the acceptance of its appointment as successor agent hereunder,
the Person acting as such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent”, shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated.  After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article IX and Section 10.04 and Section 10.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement.  If no successor agent has accepted appointment as
the Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  Lenders assuming the role of Administrative Agent
as specified in the immediately preceding sentence shall assume the rights and
obligations of the Administrative Agent (including the indemnification
provisions set forth in Section 9.07) as if each such Lender were the
Administrative Agent.  Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
reasonably request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, the successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.

 

Section 9.10                             Administrative Agent May File Proofs of
Claim.  The Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(a)                                 to file and prove an administrative claim
for the whole amount of the principal and interest owing and unpaid in respect
of the Loans and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and

 

76

--------------------------------------------------------------------------------



 

counsel and all other amounts due the Lenders and the Administrative Agent under
Section 2.05 and Section 10.04 or otherwise hereunder) allowed in an applicable
proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and

 

(c)                                  any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due to the Administrative Agent under
Section 2.05 and Section 10.04 or otherwise hereunder.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 9.11                             Release of Collateral and Guarantee. 
The Lenders irrevocably agree and authorize the Administrative Agent:

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full in cash of all
Obligations (other than (A) contingent indemnification obligations not yet
accrued and payable and (B) any other obligation (including a guarantee) that is
contingent in nature) (the date upon which the conditions in this
Section 9.11(a)(i) shall have been satisfied, the “Termination Date”), (ii) upon
any permitted sale, lease, transfer or other disposition of any item of
Collateral of any Loan Party (including, without limitation, as a result of the
sale, in accordance with the terms of the Loan Documents, of the Loan Party that
owns such Collateral) in accordance with the terms of the Loan Documents,
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders, or (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under the Guarantee and Collateral Agreement
pursuant to clause (b) below; and

 

(b)                                 in the case of any Subsidiary, such Person
ceasing to be subject to Section 6.11 as a result of a transaction permitted
hereunder (as certified by a Responsible Officer) and the Borrower notifying the
Administrative Agent in writing that it wishes such Guarantor to be released
from its obligations under the Guarantee and Collateral Agreement.

 

77

--------------------------------------------------------------------------------



 

The Administrative Agent will, at the Borrower’s expense, execute and deliver to
such Loan Party such documents as such Loan Party may reasonably request to
evidence the release of Collateral pursuant to this Section 9.11 from the
assignment and security interest granted under the Collateral Documents (or the
release of the Guarantor from its Guarantee Obligations in respect of the
Obligations) in accordance with the terms of the Loan Documents (provided that
the Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer certifying that such transaction has been consummated in
compliance with the Loan Documents and the execution and delivery of such
documents are authorized and permitted under the Loan Documents, and the
Administrative Agent may conclusively rely on such certification without further
inquiry).  Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
its interest in particular types or items of property in accordance with this
Section 9.11.

 

Section 9.12                             Other Agents; Arrangers and Managers. 
None of the Lenders shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of the Lenders shall have
or be deemed to have any fiduciary relationship with any other Lender.  Each
Lender acknowledges that it has not relied, and will not rely, on any of the
other Lenders in deciding to enter into this Agreement or in taking or not
taking action hereunder.

 

Section 9.13                             Appointment of Supplemental
Administrative Agent.  (a) It is the purpose of this Agreement and the other
Loan Documents that there shall be no violation of any Law of any jurisdiction
denying or restricting the right of banking corporations or associations to
transact business as agent or trustee in such jurisdiction.  It is recognized
that in case of litigation under this Agreement or any of the other Loan
Documents, and in particular in case of the enforcement of any of the Loan
Documents, or in case the Administrative Agent deems in its reasonable
discretion that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

 

(b)                                 In the event that the Administrative Agent
appoints a Supplemental Administrative Agent with respect to any Collateral,
(i) each and every right, power, privilege or duty expressed or intended by this
Agreement or any of the other Loan Documents to be exercised by or vested in or
conveyed to the Administrative Agent with respect to such Collateral shall be
exercisable by and vest in such Supplemental Administrative Agent to the extent,
and only to the extent, necessary to enable such Supplemental Administrative
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Administrative Agent shall
run to and be enforceable by either the Administrative Agent or such
Supplemental Administrative Agent, and (ii) the provisions of this Article IX
and of Section 10.04 and

 

78

--------------------------------------------------------------------------------



 

Section 10.05 that refer to the Administrative Agent shall inure to the benefit
of such Supplemental Administrative Agent and all references therein to the
Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

 

(c)                                  Should any instrument in writing from any
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent.  In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01                      Amendments, Etc.  No amendment or waiver of
any provision of this Agreement, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that:

 

(a)                                 no amendment, waiver or consent shall,
unless in writing and signed by all of the Lenders, do any of the following at
any time:

 

(i)                                     change the number of Lenders or the
percentage of (x) the Commitments or (y) the aggregate unpaid principal amount
of Loans that, in each case, shall be required for the Lenders or any of them to
take any action hereunder (including pursuant to any change to the definition of
“Required Lenders”),

 

(ii)                                  release one or more Guarantors (or
otherwise limit such Guarantors’ liability with respect to the Obligations owing
to the Administrative Agent and the Lenders under the Guarantee and Collateral
Agreement), if such release or limitation is in respect of all or substantially
all of the value represented by the Guarantee and Collateral Agreement to the
Lenders,

 

(iii)                               release, or subordinate the Administrative
Agent’s Liens in, all or substantially all of the Collateral in any transaction
or series of related transactions (other than as expressly permitted herein),

 

(iv)                              amend any provision of Section 2.10, or

 

(v)                                 amend any provision of this Section 10.01;

 

79

--------------------------------------------------------------------------------



 

(b)                                 no amendment, waiver or consent shall,
unless in writing and signed by each Lender specified below for such amendment,
waiver or consent:

 

(i)                                     increase the Commitments of a Lender
without the consent of such Lender;

 

(ii)                                  reduce the principal of, or stated rate of
interest on, the Loans owed to a Lender or any fees or other amounts stated to
be payable hereunder or under the other Loan Documents to such Lender without
the consent of such Lender; provided if the Required Lenders agree to waive any
Event of Default and such waiver is effective in accordance with this
Section 10.01 or if the Required Lenders agree to change any financial
definitions that would reduce the stated rate of interest or any fees or other
non-principal amounts stated to be payable hereunder or under the other Loan
Documents pursuant to any amendment, waiver or consent not being effected in
order to reduce the stated rate of interest or such fees or other amounts, then
only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest at the Default Rate in connection
with such waived Event of Default or reduce the stated rate of interest or such
fees in connection with such amendment, waiver or consent described in this
proviso to clause (b)(ii), as applicable; or

 

(iii)                               postpone any date scheduled for any payment
of principal of, or interest on, the Loans pursuant to Section 2.03 or
Section 2.04, any date scheduled for payment or for any date fixed for any
payment of fees hereunder in each case payable to a Lender without the consent
of such Lender; or

 

(iv)                              modify Section 8.03 in any manner that
adversely affects the Lenders without the consent of each Lender directly and
adversely affected thereby; or

 

(v)                                 modify Section 2.09 without the consent of
each Lender directly and adversely affected thereby;

 

provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement or the other Loan Documents.

 

Section 10.02                      Notices and Other Communications; Facsimile
and Electronic Copies.  (a) General.  Unless otherwise expressly provided
herein, all notices and other communications provided for hereunder or under any
other Loan Document shall be in writing (including by facsimile transmission)
(and, as to service of process, only in writing and in accordance with
applicable law) and, to the extent set forth in Section 10.02(e), in an
electronic medium and delivered as set forth in Section 10.02(e).  All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                     if to any Loan Party:

 

80

--------------------------------------------------------------------------------



 

Aegerion Pharmaceuticals, Inc.
One Main Street, Suite 800
Cambridge, MA 02142
Attention:  Barbara Chan

Facsimile No.: (617) 945-7968

Email: barbara.chan@aegerion.com

 

With a copy (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019

Attention: Leonard Klingbaum, Esq.

Facsimile No.: (212) 728-9290

Email: lklingbaum@willkie.com

 

(ii)                                  if to the Administrative Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties from time to time; and

 

(iii)                               if to any other Lender, to the address,
facsimile number or electronic mail address specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a written
notice to the Borrower and the Administrative Agent.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(b)), when delivered; provided that notices and other
communications to the Borrower and the Administrative Agent pursuant to
Article II shall not be effective until actually received by such Person during
the Person’s normal business hours.  In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

 

(b)                                 Effectiveness of Facsimile Documents and
Signatures.  Loan Documents may be transmitted and/or signed by facsimile or
other electronic transmission (including a .pdf or .tif copy); provided that
original copies are delivered promptly thereafter (it being understood that the
failure to request or deliver the same shall not limit the effectiveness of any
document or signature delivered by facsimile or electronic transmission).

 

(c)                                  Reliance by the Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic

 

81

--------------------------------------------------------------------------------



 

Committed Loan Notices) in good faith purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct by such Agent-Related Person or such Lender as
determined by a final non-appealable judgment.

 

(d)                                 Notice to other Loan Parties.  The Borrower
agrees that notices to be given to any other Loan Party under this Agreement or
any other Loan Document may be given to the Borrower in accordance with the
provisions of this Section 10.02 with the same effect as if given to such other
Loan Party in accordance with the terms hereunder or thereunder.

 

(e)                                  The Borrower hereby agrees that it will
provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to the Loan Documents, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) relates to
a request for a new Loan, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Loan hereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to an electronic mail address specified
by the Administrative Agent to the Borrower.  In addition, the Borrower agrees
to continue to provide the Communications to the Administrative Agent in the
manner specified in the Loan Documents but only to the extent requested by the
Administrative Agent.  The Borrower further agrees that the Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on IntraLinks or a substantially similar electronic transmission
system (the “Platform”).

 

(f)                                   THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR

 

82

--------------------------------------------------------------------------------



 

INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE PLATFORM,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(g)                                  The Administrative Agent agrees that the
receipt in accordance with Section 10.02 of the Communications by the
Administrative Agent at its e-mail address set forth on Schedule 10.02 shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees (i) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.  Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

 

(h)                                 Each Loan Party hereby acknowledges that
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to any Loan Party
or its securities) (each, a “Public Lender”).  Each Loan Party hereby agrees
that (i) Communications that are to be made available on the Platform to Public
Lenders who notify the Borrower and the Administrative Agent of such Lender’s
status as a Public Lender shall be clearly and conspicuously marked by such Loan
Party as “PUBLIC,” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof, (ii) by marking Communications
“PUBLIC,” each Loan Party shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Communications as either publicly available
information or not material information (although it may contain sensitive
business information and remains subject to the confidentiality undertakings of
Section 10.08) with respect to such Loan Party or its securities for purposes of
United States Federal and state securities laws, (iii) all Communications marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information,” and (iv) the Administrative Agent shall be
entitled to treat any Communications that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

(i)                                     EACH LENDER ACKNOWLEDGES THAT UNITED
STATES FEDERAL AND STATE SECURITIES LAWS PROHIBIT ANY PERSON WITH MATERIAL,
NON-PUBLIC INFORMATION ABOUT AN ISSUER FROM PURCHASING OR SELLING SECURITIES OF
SUCH ISSUER OR, SUBJECT TO CERTAIN LIMITED EXCEPTIONS, FROM COMMUNICATING SUCH
INFORMATION TO ANY OTHER PERSON.  EACH LENDER AGREES TO COMPLY WITH APPLICABLE
LAW AND ITS RESPECTIVE CONTRACTUAL OBLIGATIONS WITH RESPECT TO CONFIDENTIAL

 

83

--------------------------------------------------------------------------------



 

AND MATERIAL NON-PUBLIC INFORMATION.  Each Lender that is not a Public Lender
confirms to the Administrative Agent that such Lender has adopted and will
maintain internal policies and procedures reasonably designed to permit such
Lender to take delivery of Restricting Information (as defined below) and
maintain its compliance with applicable law and its respective contractual
obligations with respect to confidential and material non-public information.  A
Public Lender may elect not to receive Communications and Information that
contains material non-public information with respect to the Loan Parties or
their securities (such Communications and Information, collectively,
“Restricting Information”), in which case it will identify itself to the
Administrative Agent as a Public Lender.  Such Public Lender shall not take
delivery of Restricting Information and shall not participate in conversations
or other interactions with the Agent Parties, any Lender or any Loan Party in
which Restricting Information may be discussed.  No Agent Party, however, shall
by making any Communications and Information (including Restricting Information)
available to a Lender (including any Public Lender), by participating in any
conversations or other interactions with a Lender (including any Public Lender)
or otherwise, be responsible or liable in any way for any decision a Lender
(including any Public Lender) may make to limit or to not limit its access to
the Communications and Information.  In particular, no Agent Party shall have,
and the Administrative Agent, on behalf of all Agent Parties, hereby disclaims,
any duty to ascertain or inquire as to whether or not a Lender (including any
Public Lender) has elected to receive Restricting Information, such Lender’s
policies or procedures regarding the safeguarding of material nonpublic
information or such Lender’s compliance with applicable laws related thereto. 
Each Public Lender acknowledges that circumstances may arise that require it to
refer to Communications and Information that might contain Restricting
Information.  Accordingly, each Public Lender agrees that it will nominate at
least one designee to receive Communications and Information (including
Restricting Information) on its behalf and identify such designee (including
such designee’s contact information) on such Public Lender’s Administrative
Questionnaire.  Each Public Lender agrees to notify the Administrative Agent in
writing from time to time of such Public Lender’s designee’s address to which
notice of the availability of Restricting Information may be sent.  Each Public
Lender confirms to the Administrative Agent and the Lenders that are not Public
Lenders that such Public Lender understands and agrees that the Administrative
Agent and such other Lenders may have access to Restricting Information that is
not available to such Public Lender and that such Public Lender has elected to
make its decision to enter into this Agreement and to take or not take action
under or based upon this Agreement, any other Loan Document or related agreement
knowing that, so long as such Person remains a Public Lender, it does not and
will not be provided access to such Restricting Information.  Nothing in this
Section 10.02(i) shall modify or limit a Lender’s (including any Public Lender)
obligations under Section 10.08 with regard to Communications and Information
and the maintenance of the confidentiality of or other treatment of
Communications or Information.

 

Section 10.03                      No Waiver; Cumulative Remedies.  No failure
by any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

 

84

--------------------------------------------------------------------------------



 

Section 10.04                      Costs and Expenses.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent and Lenders for all reasonable
and documented out-of-pocket costs and expenses incurred before, on or after the
Closing Date in connection with the preparation, execution, delivery and
administration of this Agreement and the other Loan Documents, and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof requested by the Borrower or negotiated in consultation with Borrower
(in each case, whether or not the transactions contemplated thereby are
consummated), including all Attorney Costs of Latham & Watkins LLP, as counsel
to the Lenders, and Shipman & Goodwin LLP, as counsel to the Administrative
Agent (and, in the event of any actual conflict of interest, additional counsel
to the affected parties), (b) to pay or reimburse the Administrative Agent and
each Lender for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights or remedies under this
Agreement or the other Loan Documents (including all costs and expenses incurred
in connection with any workout or restructuring in respect of the Loans, all
such costs and expenses incurred during any legal proceeding and including one
counsel to the Administrative Agent and one counsel to the Lenders and, to the
extent reasonably necessary, local counsel for each of the Administrative Agent
and the Lenders in any relevant jurisdiction (and, in the event of any actual
conflict of interest, additional counsel to the affected parties) and
(c) without limiting the generality of the foregoing, to pay all reasonable and
documented out-of-pocket fees and expenses of any financial advisory, appraisers
or accounting firm retained by or for the benefit of the Administrative Agent or
Lenders or by Latham & Watkins LLP, as counsel to the Lenders, including,
without limitation, the fees and expenses of the Financial Advisor (subject to
Section 4.01(c) with respect to fees and expenses through the Closing Date). 
The foregoing costs and expenses shall include all reasonable search, filing,
recording and title insurance charges and fees related thereto, and other
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent.  The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations.  All amounts
due under this Section 10.04 shall be paid within ten (10) Business Days of
receipt by the Borrower of an invoice relating thereto setting forth such
expenses in reasonable detail.  If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.

 

Section 10.05                      Indemnification by the Borrower.  (a) Whether
or not the transactions contemplated hereby are consummated, the Borrower shall
indemnify and hold harmless the Administrative Agent, each Agent-Related Person
(including without limitation, Shipman & Goodwin LLP), each Lender and their
respective Affiliates, directors, officers, employees, counsel, agents,
trustees, advisors and attorneys-in-fact (including without limitation, Latham &
Watkins LLP and Ducera Partners LLC)  (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, taxes, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including one counsel to the Administrative Agent and a separate counsel to the
Lenders, taken as a whole) (and, in the event of any actual conflict of
interest, additional counsel to the affected parties) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (i) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment or

 

85

--------------------------------------------------------------------------------



 

Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on, at, under or from any
property currently or formerly owned or operated by the Borrower, any Subsidiary
or any other Loan Party, or any Environmental Liability related to the Borrower,
any Subsidiary or any other Loan Party, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding)  (any of the foregoing described in
this clause (iv), a “Proceeding”) (all the foregoing described in clauses (i) to
(iv), collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee and whether brought by an Indemnitee, a third party or by the
Borrower or any other Loan Party or any of the Borrower’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto and whether or not any of the transactions contemplated
hereby are consummated; provided that such indemnity shall not, as to any
Indemnitees, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from the gross negligence or willful
misconduct of such Indemnitee or of any affiliate, director, officer, employee,
counsel, agent or attorney-in-fact of such Indemnitee as determined by a final
non-appealable judgment of a court of competent jurisdiction.  No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through the Platform, nor shall any
Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document.  All amounts due in respect of costs, expenses and disbursements under
this Section 10.05 shall be paid within ten (10) Business Days after demand
therefor; provided, that each Indemnitee receiving any such reimbursement shall
repay such amounts to the relevant Loan Party in the event that such Indemnitee
shall not be entitled thereto pursuant to the provisions hereof.  The agreements
in this Section 10.05 shall survive the resignation or removal of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

(b)                                 The Borrower shall not be liable for any
settlement of any Proceedings effected without its consent (which consent shall
not be unreasonably withheld or delayed), but if settled with the Borrower’s
consent or if there is a final judgment for the plaintiff in such Proceedings,
the Borrower shall indemnify and hold harmless each Indemnitee from and against
any Indemnified Liabilities in accordance with the foregoing clause (a).  The
Borrower shall not, without the prior written consent of an Indemnitee (which
consent shall not be unreasonably withheld or delayed), effect any settlement or
consent to the entry of any judgment of any pending or threatened Proceedings in
respect of which indemnity could have been sought hereunder by such Indemnitee
unless (i) such settlement includes an unconditional release of such Indemnitee
in form and substance satisfactory to such Indemnitee from all liability on
claims that are the subject matter of such Proceedings, (ii) does not include
any statement as to or any admission of fault, culpability or a failure to act
by or on behalf of any Indemnitee and (iii) contains customary confidentiality
and non-disparagement provisions.

 

(c)                                  In the event that an Indemnitee is
requested or required to appear as a witness in any action brought by or on
behalf of or against the Borrower or any of its Subsidiaries or Affiliates in
which such Indemnitee is not named as a defendant, the Borrower

 

86

--------------------------------------------------------------------------------



 

shall reimburse such Indemnitee for all reasonable and documented expenses
incurred by it in connection with such Indemnitee’s appearing and preparing to
appear as such a witness, including without limitation, the reasonable and
documented fees and expenses of its legal counsel.

 

Section 10.06                      Payments Set Aside.  To the extent that any
payment by or on behalf of the Borrower is made to the Administrative Agent or
any Lender, or the Administrative Agent or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate.

 

Section 10.07                      Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 10.07(b),
(ii) by way of participation in accordance with the provisions of
Section 10.07(d), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(e) or (iv) to an SPC in accordance
with the provisions of Section 10.07(f) (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(d) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its Commitment
and/or the Loans at the time owing to it (and its rights and obligations under
this Agreement relating thereto); provided that any such assignment shall be
subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it or contemporaneous assignments to related Approved Funds
(determined after giving effect to such assignments) that equal at least the
amount specified in

 

87

--------------------------------------------------------------------------------



 

paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                               in any case not described in paragraph
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $1,000,000 unless
the Borrower consents (such consent not to be unreasonably withheld or delayed
and shall not be required if an Event of Default exists).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned.

 

(iii)                               Required Consents.  Any such assignment
shall require the prior written consent of the Borrower, which consent shall not
be unreasonably withheld, conditioned, delayed or burdened (provided, that it
shall be deemed to be reasonable for the Borrower not to consent to any
assignment to any Disqualified Person); provided, however, that (A) no consent
of the Borrower shall be required for an assignment to a Lender, to an Affiliate
of a Lender, to an Approved Fund or, if an Event of Default has occurred and is
continuing, to any other assignee other than to any Disqualified Person, and
(B) the Borrower shall be deemed to have consented to any such assignment unless
it objects thereto by written notice delivered to the Administrative Agent
within ten (10) Business Days after having received notice thereof; and

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and the tax documentation
required pursuant to Section 3.01.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries or any Disqualified Person.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person).

 

88

--------------------------------------------------------------------------------



 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.02, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person, or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or any Disqualified Person) (each, a “Participant”)
in all or a portion of its Commitment and/or the Loans at the time owing to it
(and its rights and obligations under this Agreement relating thereto); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 9.07 with respect to any payments made by such Lender to its
Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 10.01(a) or
Section 10.01(b) that directly and adversely affects such Participant.  The
Borrower agrees that each Participant

 

89

--------------------------------------------------------------------------------



 

shall be entitled to the benefits of Sections 3.01 and 3.02 (subject to the
requirements and limitations therein, including the requirements under
Section 3.01(g) (it being understood that the documentation required under
Section 3.01(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant shall
not be entitled to receive any greater payment under Sections 3.01 or 3.02, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 3.04(b) with respect to any
Participant.  To the extent permitted by applicable Law, each Participant also
shall be entitled to the benefits of Section 10.09 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.09 as though it
were a Lender.  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or central bank having jurisdiction over such Lender;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(f)                                   SPCs.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof.  Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.01 or 3.02), (ii) no

 

90

--------------------------------------------------------------------------------



 

SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable and such liability shall remain
with the Granting Lender, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder.  The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent, assign all or any portion of its right to receive payment
with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee Obligation or credit or liquidity enhancement to such SPC.

 

(g)                                  Notwithstanding anything to the contrary
contained herein, (1) any Lender may in accordance with applicable Law create a
security interest in all or any portion of the Loans owing to it and the Note,
if any, held by it and (2) any Lender that is a Fund may create a security
interest in all or any portion of the Loans owing to it and the Note, if any,
held by it to the trustee for holders of obligations owed, or securities issued,
by such Fund as security for such obligations or securities; provided that
unless and until such trustee actually becomes a Lender in compliance with the
other provisions of this Section 10.07, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents and
(ii) such trustee shall not be entitled to exercise any of the rights of a
Lender under the Loan Documents even though such trustee may have acquired
ownership rights with respect to the pledged interest through foreclosure or
otherwise.

 

Section 10.08                      Confidentiality.  Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
and to not use or disclose such information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority or examiner regulating any Lender
or the Administrative Agent; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) to any pledgee referred to in Section 10.07(e) or
Section 10.07(g), Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (f) with the written consent
of the Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08 by the disclosing
party; (h) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender); (i) to the extent not known by it to consist of non-public
information, (j) for purposes of establishing a “due diligence” defense or
(k) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or

 

91

--------------------------------------------------------------------------------



 

thereunder.  In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments and the Loans.  For the purposes of this Section 10.08,
“Information” means all information received from any Loan Party or its
Affiliates or its Affiliates’ directors, officers, employees, trustees,
investment advisors or agents, relating to the Borrower or any of their
Subsidiaries or their business, other than any such information that is publicly
available to the Administrative Agent or any Lender prior to disclosure by any
Loan Party other than as a result of a breach of this Section 10.08, including,
without limitation, information delivered pursuant to Section 6.01, 6.02 or 6.03
hereof.

 

Section 10.09                      Setoff.  In addition to any rights and
remedies of the Administrative Agent and the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates and the Administrative Agent and its Affiliates is authorized at
any time and from time to time, without prior notice to the Borrower or any
other Loan Party, any such notice being waived by the Borrower (on its own
behalf and on behalf of each Loan Party and its Subsidiaries) to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing by, such Lender and its Affiliates or
the Administrative Agent and its Affiliates, as the case may be, to or for the
credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or the
Administrative Agent and its Affiliates hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender or Affiliate shall have made demand under
this Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness.  Each Lender and the Administrative Agent
agrees promptly to notify the Borrower and the Administrative Agent after any
such set off and application made by such Lender or the Administrative Agent, as
the case may be; provided that the failure to give such notice shall not affect
the validity of such setoff and application.  The rights of the Administrative
Agent and each Lender under this Section 10.09 are in addition to other rights
and remedies (including other rights of setoff) that the Administrative Agent
and such Lender may have.

 

Section 10.10                      Counterparts.  This Agreement and each other
Loan Document may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  Delivery by facsimile transmission or other electronic
transmission (including a .pdf or .tif copy) of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document; provided that original signatures shall be promptly delivered
thereafter, it being understood that that the failure to request or deliver the
same shall not limit the effectiveness of any document or signature delivered by
facsimile or electronic transmission.

 

Section 10.11                      Integration.  This Agreement comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all

 

92

--------------------------------------------------------------------------------



 

prior agreements, written or oral, on such subject matter.  In the event of any
conflict or inconsistency between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict or inconsistency with this Agreement.  Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

 

Section 10.12                      Survival of Representations and Warranties. 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

 

Section 10.13                      Severability.  If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby.  The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

Section 10.14                      GOVERNING LAW.  (a) THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (EXCEPT, WITH RESPECT TO ANY OTHER LOAN DOCUMENT,
AS OTHERWISE EXPRESSLY PROVIDED THEREIN); PROVIDED THAT THE ADMINISTRATIVE AGENT
AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

 

93

--------------------------------------------------------------------------------



 

Section 10.15                      WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY
TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.15
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 10.16                      Binding Effect.  This Agreement shall become
effective when it shall have been executed by the Borrower and the
Administrative Agent, and the Administrative Agent shall have been notified by
each Lender that each such Lender has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, the Administrative Agent
and each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Required Lenders.

 

Section 10.17                      Lender Action.  Each Lender agrees that it
shall not take or institute any actions or proceedings, judicial or otherwise,
for any right or remedy against any Loan Party or any other obligor under any of
the Loan Documents (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent.  The
provision of this Section 10.17 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.

 

Section 10.18                      PATRIOT Act.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the PATRIOT Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
PATRIOT Act.  The Borrower agrees to provide, and to cause each other Loan Party
to provide, such information promptly upon request.

 

Section 10.19                      No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges and
agrees that it has informed its other Affiliates, that: (i) (A) no fiduciary,
advisory or agency relationship between any of the Borrower and its Subsidiaries
and the Administrative Agent or any Lender is intended to be or has been created
in respect of any of the transactions contemplated hereby and by the other Loan
Documents,

 

94

--------------------------------------------------------------------------------



 

irrespective of whether the Administrative Agent or any Lender has advised or is
advising any of the Borrower and its Subsidiaries on other matters, (B) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Lenders are arm’s-length commercial transactions
between the Loan Parties, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, (C) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (D) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and the Lenders each is
and has been acting solely as a principal and, except as may otherwise be
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) none of the Administrative Agent or
any Lender has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and none of the Administrative Agent
or any Lender has any obligation to disclose any of such interests and
transactions to the Borrower or any of its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

Section 10.20                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

95

--------------------------------------------------------------------------------



 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

Section 10.21                      Novelion Subordination Agreement.  Each
Lender hereby authorizes and directs the Administrative Agent to enter into the
Novelion Subordination Agreement on behalf of such Lender and agrees that the
Administrative Agent may take such actions on behalf of such Lender as are
contemplated by the terms of the Novelion Subordination Agreement.  Any
provision in the Novelion Subordination Agreement requiring the consent or
approval of the Administrative Agent and/or the Senior Lenders (as defined in
the Novelion Subordination Agreement) may be consented to or approved by the
Administrative Agent at the direction of the Required Lenders or all Lenders as
the case may be (which consent or approval shall be binding on all Lenders).
Notwithstanding anything herein to the contrary, the Lien and security interest
granted to the Administrative Agent pursuant to this Agreement or any other Loan
Document and the exercise of any right or remedy by the Administrative Agent
hereunder or under any other Loan Document are subject to the provisions of the
Novelion Subordination Agreement. In the event of any conflict between the terms
of the Novelion Subordination Agreement, this Agreement and any other Loan
Document, the terms of the Novelion Subordination Agreement shall govern and
control.

 

[Remainder of Page Intentionally Blank]

 

96

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

AEGERION PHARMACEUTICALS, INC.,

 

as Borrower

 

 

 

By:

/s/ Barbara Chan

 

Name: Barbara Chan

 

Title: President

 

[Signature Page to Bridge Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CANTOR FITZGERALD SECURITIES,

 

as Administrative Agent

 

 

 

By:

/s/ James Buccola

 

Name: James Buccola

 

Title: Head of Fixed Income

 

[Signature Page to Bridge Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

ATHYRIUM OPPORTUNITIES II ACQUISITION, LP,

 

as a Lender

 

 

 

By: Athyrium Opportunities Associates II LP, its general partner

 

 

 

By: Athyrium GP Holdings LLC, its general partner

 

 

 

By:

/s/ Andrew C. Hyman

 

Name: Andrew C. Hyman

 

Title: Authorized Signatory

 

 

 

ATHYRIUM OPPORTUNITIES III ACQUISITION, LP,

 

as a Lender

 

 

 

By: Athyrium Opportunities Associates III LP, its general partner

 

 

 

By: Athyrium Opportunities Associates III GP LLC, its general partner

 

 

 

By:

/s/ Andrew C. Hyman

 

Name: Andrew C. Hyman

 

Title: Authorized Signatory

 

[Signature Page to Bridge Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

1992 MSF INTERNATIONAL, LTD.,

 

as a Lender

 

 

 

 

By:

/s/ Jonathan Segal

 

Name: Jonathan Segal

 

Title: Managing Director

 

 

 

1992 TACTICAL CREDIT MASTER FUND, L.P.,

 

as a Lender

 

 

 

 

By:

/s/ Jonathan Segal

 

Name: Jonathan Segal

 

Title: Managing Director

 

[Signature Page to Bridge Credit Agreement]

 

--------------------------------------------------------------------------------